Exhibit 10.1
EXECUTION COPY
 
 
Published CUSIP Number: 726504AF0
364-DAY CREDIT AGREEMENT
PLAINS ALL AMERICAN PIPELINE, L.P., as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
DNB NOR BANK ASA and JPMORGAN CHASE BANK NA,
as Co-Syndication Agents,
SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and CERTAIN FINANCIAL INSTITUTIONS, as Lenders
$500,000,000 364-Day Revolving Credit Facility
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DNB NOR MARKETS, INC. and J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
January 3, 2011
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
 
        ARTICLE I. — Definitions and References     1      Section 1.1.  
Defined Terms
    1      Section 1.2.  
Exhibits and Schedules; Additional Definitions
    19      Section 1.3.  
Amendment of Defined Instruments
    19      Section 1.4.  
References and Titles
    19      Section 1.5.  
Calculations and Determinations
    19      
 
        ARTICLE II. — The Loans     20      Section 2.1.  
Commitments to Lend; Notes
    20      Section 2.2.  
Requests for Loans
    20      Section 2.3.  
Continuations and Conversions of Existing Loans
    21      Section 2.4.  
Use of Proceeds
    23      Section 2.5.  
Interest Rates and Fees
    23      Section 2.6.  
Optional Prepayments
    24      Section 2.7.  
Mandatory Prepayments
    24      Section 2.8.  
Defaulting Lenders
    24      
 
        ARTICLE III. — Payments to Lenders     26      Section 3.1.  
General Procedures
    26      Section 3.2.  
Capital Reimbursement
    28      Section 3.3.  
Increased Cost of Eurodollar Loans
    28      Section 3.4.  
Notice; Change of Applicable Lending Office
    29      Section 3.5.  
Illegality
    29      Section 3.6.  
Inability to Determine Rates; Market Disruption
    30      Section 3.7.  
Funding Losses
    30      Section 3.8.  
Reimbursable Taxes
    31      Section 3.9.  
Replacement of Lenders
    32      Section 3.10.  
Currency Conversion and Indemnity
    33      
 
        ARTICLE IV. — Conditions Precedent to Lending     33      Section 4.1.  
Documents to be Delivered
    33      Section 4.2.  
Additional Conditions Precedent
    35      
 
        ARTICLE V. — Representations and Warranties     36      Section 5.1.  
No Default
    36      Section 5.2.  
Organization and Good Standing
    36      Section 5.3.  
Authorization
    36      Section 5.4.  
No Conflicts or Consents
    36      Section 5.5.  
Enforceable Obligations
    37      Section 5.6.  
Initial Financial Statements
    37      Section 5.7.  
Other Obligations and Restrictions
    37      Section 5.8.  
Full Disclosure
    37  

i



--------------------------------------------------------------------------------



 



                      Page    
 
           Section 5.9.  
Litigation
    37      Section 5.10.  
ERISA Plans and Liabilities
    38      Section 5.11.  
Compliance with Permits, Consents and Law
    38      Section 5.12.  
Environmental Laws
    38      Section 5.13.  
Borrower’s Subsidiaries
    39      Section 5.14.  
Title to Properties
    39      Section 5.15.  
Government Regulation
    39      Section 5.16.  
Insider
    39      Section 5.17.  
Solvency
    39      
 
        ARTICLE VI. — Affirmative Covenants     40      Section 6.1.  
Payment and Performance
    40      Section 6.2.  
Books, Financial Statements and Reports
    40      Section 6.3.  
Other Information and Inspections
    41      Section 6.4.  
Notice of Material Events
    42      Section 6.5.  
Maintenance of Existence, Qualifications and Assets
    43      Section 6.6.  
Payment of Taxes, etc.
    43      Section 6.7.  
Insurance
    43      Section 6.8.  
Compliance with Agreements and Law
    43      Section 6.9.  
Guaranties of Subsidiaries
    44      
 
        ARTICLE VII. — Negative Covenants     44      Section 7.1.  
Subsidiary Indebtedness
    44      Section 7.2.  
Limitation on Liens
    45      Section 7.3.  
Limitation on Mergers
    47      Section 7.4.  
Limitation on New Businesses
    47      Section 7.5.  
Transactions with Affiliates
    48      Section 7.6.  
Limitation on Distributions
    48      Section 7.7.  
Restricted Contracts
    48      Section 7.8.  
Debt Coverage Ratio
    49      Section 7.9.  
Unrestricted Subsidiaries
    51      Section 7.10.  
No Negative Pledges
    52      
 
        ARTICLE VIII. — Events of Default and Remedies     52      Section 8.1.
 
Events of Default
    52      Section 8.2.  
Remedies
    54      
 
        ARTICLE IX. — Administrative Agent     54      Section 9.1.  
Appointment and Authority
    54      Section 9.2.  
Rights as a Lender
    55      Section 9.3.  
Exculpatory Provisions
    55      Section 9.4.  
Reliance by Administrative Agent
    56      Section 9.5.  
Delegation of Duties
    56      Section 9.6.  
Resignation of Administrative Agent
    56      Section 9.7.  
Non-Reliance on Administrative Agent and Other Lenders
    57      Section 9.8.  
No Other Duties, Etc.
    57      Section 9.9.  
Guaranty Matters
    57  

ii



--------------------------------------------------------------------------------



 



                      Page    
 
           Section 9.10.  
Indemnification
    57      Section 9.11.  
Sharing of Set-Offs and Other Payments
    58      Section 9.12.  
Investments
    59      
 
        ARTICLE X. — Miscellaneous     59      Section 10.1.  
Waivers and Amendments; Acknowledgments
    59      Section 10.2.  
Survival of Representations, Warranties and Agreements; Cumulative Nature
    61      Section 10.3.  
Notices; Effectiveness; Electronic Communication
    62      Section 10.4.  
Expenses; Indemnity; Damage Waiver
    63      Section 10.5.  
Successors and Assigns
    65      Section 10.6.  
Treatment of Certain Information; Confidentiality
    68      Section 10.7.  
Governing Law; Submission to Process
    69      Section 10.8.  
Limitation on Interest
    70      Section 10.9.  
Right of Offset
    71      Section 10.10.  
Termination; Limited Survival; Payments Set Aside
    71      Section 10.11.  
Severability
    72      Section 10.12.  
Counterparts
    72      Section 10.13.  
Waiver of Jury Trial
    72      Section 10.14.  
No Advisory or Fiduciary Responsibility
    72      Section 10.15.  
Electronic Execution of Assignments and Certain Other Documents
    73      Section 10.16.  
USA PATRIOT Act Notice
    73  

Schedules and Exhibits:
Schedule I — Commitment Fees and Applicable Margin
Schedule II — Commitments and Percentage Shares
Schedule III — Disclosure Schedule
Schedule 10.3 — Addresses for Notices
Exhibit A — Note
Exhibit B — Borrowing Notice
Exhibit C — Continuation/Conversion Notice
Exhibit D — Certificate Accompanying Financial Statements
Exhibit E-1 — Opinion of In-House Counsel for Restricted Persons
Exhibit E-2 — Opinion of Fulbright & Jaworski L.L.P., Counsel for Restricted
Persons
Exhibit E-3 — Opinion of Bennett Jones, Canadian Counsel for Restricted Persons
Exhibit F — Assignment and Assumption Agreement

iii



--------------------------------------------------------------------------------



 



364-DAY CREDIT AGREEMENT
     THIS 364-DAY CREDIT AGREEMENT is made as of January 3, 2011, by and among
PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership (“Borrower”),
BANK OF AMERICA, N.A., as administrative agent (in such capacity,
“Administrative Agent”), DNB NOR BANK ASA and JPMORGAN CHASE BANK NA, as
co-syndication agents (in such capacity, “Co-Syndication Agents”), SUNTRUST BANK
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-documentation agents (in such
capacity, “Co-Documentation Agents”), MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DNB NOR MARKETS, INC. and J.P. MORGAN SECURITIES LLC as joint lead
arrangers and joint book managers, and the Lenders referred to below. In
consideration of the mutual covenants and agreements contained herein the
parties hereto agree as follows:
WITNESSETH
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter be made by Lenders and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I. — Definitions and References
     Section 1.1. Defined Terms. As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:
     “Acquisition Period” means the period beginning, at the election of
Borrower, with the funding date of the purchase price for a Specified
Acquisition and ending on the earliest of (a) the third following Fiscal Quarter
end, (b) Borrower’s receipt of proceeds of a Specified Equity Offering; and
(c) Borrower’s election in writing to terminate such Acquisition Period
(provided, at the time of such election, the Debt Coverage Ratio shall not, on a
pro forma basis, exceed 4.75 to 1.00); provided, however, if the Debt Coverage
Ratio exceeds 4.75 to 1.00 at the end of the Fiscal Quarter ending next
following such funding date, then the Acquisition Period shall be deemed to have
commenced as of such funding date; provided, further, during any Acquisition
Period, no additional Acquisition Period shall commence, nor shall such
Acquisition Period be extended, by any subsequent Specified Acquisition until
the current Acquisition Period shall have expired and Borrower shall be in
compliance with Section 7.8(ii).
     “Administrative Agent” means Bank of America, N.A., as Administrative Agent
hereunder, and its successors in such capacity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Administrative Agent.
     “Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control

1



--------------------------------------------------------------------------------



 



with, such Person. A Person shall be deemed to be “controlled by” any other
Person if such other Person possesses, directly or indirectly, power to direct
or cause the direction of the management and policies of such Person whether by
contract or otherwise.
     “Agreement” means this Credit Agreement.
     “Applicable Lending Office” means, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on such Lender’s Administrative Questionnaire
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent and Borrower by
written notice in accordance with the terms hereof as the office by which its
Loans of such Type are to be made and maintained.
     “Applicable Margin” means, as to any Type of Loan, the percent per annum
set forth on Schedule I as the “Applicable Margin” for such Type of Loan, based
on the Applicable Rating Level in effect on such date. Changes in the Applicable
Margin will occur automatically without prior notice as changes in the
Applicable Rating Level occur. Administrative Agent will give notice promptly to
Borrower and Lenders of changes in the Applicable Margin.
     “Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply. As used in this definition, “≥” means a rating equal to or more favorable
than and “<” means a rating less favorable than.

                  Rating Level   S&P   Moody’s  
Level I
    ≥ A-       ≥ A3  
Level II
  BBB+   Baa1
Level III
  BBB   Baa2
Level IV
  BBB-   Baa3
Level V
  ≤ BB+   ≤ Ba1

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, Borrower and Majority Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

2



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is solely administered or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by Administrative Agent, in
substantially the form of Exhibit F.
     “Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and
Insolvency Act, S.C. 1992, c. 27, including the regulations made and, from time
to time, in force under that Act.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Reference
Bank as its “prime rate” and (c) the Eurodollar Market Index Rate plus 1%. The
“prime rate” is a rate set by the Reference Bank based upon various factors
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Reference Bank shall take effect at the opening of business on
the day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan which does not bear interest at a rate based
upon the Eurodollar Rate.
     “Board” shall have the meaning given that term in clause (i) of the
definition of the term “Change of Control.”
     “Borrower” means Plains All American Pipeline, L.P., a Delaware limited
partnership, and its successors and assigns.
     “Borrowing” means (i) a borrowing of new Loans of a single Type pursuant to
Section 2.2 or (ii) a Continuation or Conversion of existing Loans into a single
Type (and, in the case of Eurodollar Loans, with the same Interest Period)
pursuant to Section 2.3.
     “Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.
     “Business Day” means any day, other than a Saturday, Sunday or day which
shall be in New York, New York a legal holiday or day on which banking
institutions are required or authorized to close. Any Business Day in any way
relating to Eurodollar Loans (such as the day on which an Interest Period begins
or ends) must also be a day on which commercial banks settle payments in London.
     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
     “Cash and Carry Purchases” means purchases of Petroleum Products for
physical storage or in storage or in transit in pipelines which has been hedged
by either a NYMEX contract, an OTC contract, an Intercontinental Exchange
contract, or a contract for physical delivery.
     “Cash Equivalents” means Investments in:
     (a) marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
the federal government of Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America or the
federal government of Canada, as the case may be;
     (b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national, state or
provincial bank or trust company which is organized under the Laws of the United
States of America or any state therein, or the federal government of Canada or
any province therein, which has capital, surplus and undivided profits of at
least $500,000,000, and whose long term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S&P;
     (c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
     (d) open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
     (e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
     “Change of Control” means the occurrence of any of the following events:
     (i) the acquisition of more than 50% of the Equity Interest in the general
partner of Plains AAP by a Person that is not a Current Owner if (x) the Equity
Interest held by such Person gives such Person the right to elect more than half
of the members of the Board, (y) such Person exercises its right to elect more
than half of the members of the Board and (z) giving effect to such election,
more than half of the members of the Board are not Continuing Directors;
     (ii) the general partner of Plains AAP shall cease to be, directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of a majority of the general
partner interests of Plains AAP;
     (iii) Plains AAP shall cease to be, directly or indirectly, the beneficial
owner of a majority of the limited liability company interests of General
Partner; or

4



--------------------------------------------------------------------------------



 



     (iv) General Partner shall cease to be, directly or indirectly, the
beneficial owner of a majority of the general partner interest of the Borrower.
As used herein, “Board” means the board of directors or equivalent body of the
general partner of Plains AAP; “Continuing Directors” means the members of the
Board elected, appointed or otherwise designated by a Current Owner or by the
Current Owners; “Current Owner” means an (i) owner, as of the effective date of
this Agreement, of an Equity Interest in the general partner of Plains AAP and
(ii) any Affiliate of such owner; and “Equity Interest” means shares of the
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity interests in
any Person, or any warrants, options or other rights to acquire such interests.
     “Closing Date” means the first date all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 10.1.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with all rules and regulations promulgated with respect thereto.
     “Commitment” means, as to each Lender, its obligations to make Loans to
Borrower pursuant to Section 2.1, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule II, or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable. The Commitments may be reduced
from time to time pursuant to Section 2.5(b).
     “Commitment Fee Rate” means the percent per annum set forth on the Pricing
Grid as the “Commitment Fee”, based on the Applicable Rating Level in effect on
such date. Changes in the Commitment Fee Rate will occur automatically without
prior notice as changes in the Applicable Rating Level occur. Administrative
Agent will give notice promptly to Borrower and Lenders of changes in the
Commitment Fee Rate.
     “Commitment Period” means the period from and including the Closing Date
through and until the Maturity Date (or, if earlier, the day on which the
obligation of Lenders to make Loans to Borrower hereunder pursuant to
Section 2.1 has been terminated or the day on which any of the Notes first
becomes due and payable in full).
     “Companies’ Creditors Arrangement Act (Canada)” means the Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C-36, including the regulations made
and from time to time in force under that Act.
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

5



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, the sum of (1) the
Consolidated Net Income during such period, plus (2) all interest expense that
was deducted in determining such Consolidated Net Income for such period, plus
(3) all income taxes (including any franchise taxes to the extent based upon net
income) that were deducted in determining such Consolidated Net Income, plus
(4) all depreciation, amortization (including amortization of good will and debt
issue costs) and other non-cash charges (including any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP)
which were deducted in determining such Consolidated Net Income, minus (5) all
non-cash items of income which were included in determining such Consolidated
Net Income.
     “Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of Borrower and its Consolidated Subsidiaries (excluding
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of Borrower and its Consolidated Subsidiaries
(excluding Unrestricted Subsidiaries) outstanding under a revolving credit, term
or similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of
Borrower and its Consolidated Subsidiaries (excluding Unrestricted
Subsidiaries); provided, however, Consolidated Funded Indebtedness shall not, if
otherwise applicable, include (x) Indebtedness in respect of letters of credit,
(y) Indebtedness incurred to finance Cash and Carry Purchases or (z) margin
deposits.
     “Consolidated Net Income” means, for any period, Borrower’s and its
Subsidiaries’ (excluding Unrestricted Subsidiaries) gross revenues for such
period, including any cash dividends or distributions actually received from any
other Person during such period, minus Borrower’s and its Subsidiaries’
(excluding Unrestricted Subsidiaries) expenses and other proper charges against
income (including taxes on income, to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings of any Person
other than a Subsidiary in which Borrower or any of its Subsidiaries (excluding
Unrestricted Subsidiaries) has an ownership interest. Consolidated Net Income
shall not include (i) any gain or loss from the sale of assets, (ii) any
extraordinary gains or losses, or (iii) any non-cash gains or losses resulting
from mark to market activity as a result of the implementation of SFAS 133 or
EITF 98-10. In addition, Consolidated Net Income shall not include the cost or
proceeds of purchasing or selling options which are used to hedge future
activity, until the period in which such hedged future activity occurs.
     “Consolidated Tangible Net Worth” means the remainder of (i) all
Consolidated assets, as determined in accordance with GAAP, of Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) minus (ii) the sum of
(a) Borrower’s Consolidated liabilities (excluding (1) liabilities of
Unrestricted Subsidiaries, to the extent included therein, and (2) Hybrid
Securities up to an aggregate amount of 15% of Consolidated Total
Capitalization) as determined in accordance with GAAP, (b) the book value of any
equity interests in any of Borrower’s Subsidiaries (excluding Unrestricted
Subsidiaries) which equity interests are owned

6



--------------------------------------------------------------------------------



 



by a Person other than Borrower or a Wholly Owned Subsidiary of Borrower; and
(c) the net book value of all assets that would be treated as intangible under
GAAP, including goodwill, trademarks, trade names and service marks, excluding
fifty percent (50%) of goodwill attributed to the PPX Acquisition. The effect of
any increase or decrease of net worth in any period as a result of items of
income or loss not reflected in the determination of net income but reflected in
the determination of comprehensive income (to the extent provided under GAAP as
in effect on the date hereof) shall be excluded in determining Consolidated
Tangible Net Worth.
     “Consolidated Net Worth” means, at any date of determination, the sum of
(i) preferred stock (if any), (ii) par value of common stock, (iii) capital in
excess of par value of common stock, (iv) partners’ capital or equity, and
(v) retained earnings, less treasury stock (if any), of such Person, all as
determined on a consolidated basis.
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Funded Indebtedness and (ii) Borrower’s Consolidated Net Worth.
     “Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.3 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.
     “Continuation/Conversion Notice” means a written or telephonic request, or
a written confirmation, made by Borrower which meets the requirements of
Section 2.3.
     “Convert”, “Conversion” and “Convert” refers to a conversion pursuant to
Section 2.3 of one Type of Loan into another Type of Loan.
     “Debt Coverage Ratio” shall have the meaning given that term in
Section 7.8.
     “Default” means any Event of Default and any default, event or condition
which would, with the giving of any requisite notices and the passage of any
requisite periods of time, constitute an Event of Default.
     “Defaulting Lender” means, subject to Section 2.8(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder in respect of its Loans, within three Business
Days of the date required to be funded by it hereunder, (b) has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such

7



--------------------------------------------------------------------------------



 



proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; provided, further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
     “Default Rate” means, at the time in question, two percent (2%) per annum
plus:
     (a) the Eurodollar Rate plus the Applicable Margin then in effect for each
Eurodollar Loan (up to the end of the applicable Interest Period), or
     (b) the Base Rate plus the Applicable Margin then in effect for each Base
Rate Loan;
provided, however, the Default Rate shall never exceed the Highest Lawful Rate.
     “Default Rate Period” means (i) any period during which an Event of
Default, other than pursuant to Section 8.1(a) or (b), is continuing, provided
that such period shall not begin until notice of the commencement of the Default
Rate has been given to Borrower by Administrative Agent upon the instruction by
Majority Lenders and (ii) any period during which any Event of Default pursuant
to Section 8.1(a) or (b) is continuing unless Borrower has been notified
otherwise by Administrative Agent upon the instruction by Majority Lenders.
     “Disclosure Schedule” means Schedule III hereto.
     “Distribution” means (a) any dividend or other distribution (whether in
cash or other property, but excluding dividends or other distributions payable
in equity interests in Borrower) with respect to any equity interest of
Borrower, (b) any payment (whether in cash or other property, but excluding
dividends or other distributions payable in equity interests in Borrower),
including any sinking fund or similar deposit, on account of the retirement,
redemption, purchase, cancellation, termination or other acquisition for value
of any equity interest of Borrower or (c) any other payment by Borrower to any
holder of equity interests of Borrower with respect to such equity interests
held thereby other than payments made with equity interests in Borrower.
     “Dollar Equivalent” of any amount of any currency at any date means (i) if
such currency is Dollars, the amount of such currency, or (ii) if such currency
is Canadian Dollars, the equivalent in Dollars of such amount of such currency
based upon the rate of exchange for such conversion as quoted by the Bank of
Canada at approximately 12:00 noon, Toronto time (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Administrative Agent)
on the date on or as of which such amount is to be determined.
     “Dollars” and “$” means the lawful currency of the United States of
America, except where otherwise specified.

8



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (a) a Lender, and (b) any other Person (other
than a natural person), including Affiliates of Lenders and Approved Funds,
approved by (i) Administrative Agent, and (ii) unless an Event of Default is
continuing, Borrower (each such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include Borrower or any of Borrower’s Affiliates or Subsidiaries or,
unless an Event of Default is continuing, any Person who, at the relevant time
of determination, is a Defaulting Lender or an Affiliate of a Defaulting Lender;
provided further, an Eligible Assignee of any Lender shall include only those
Persons which, through their respective Lending Offices, are capable of lending
Dollars to Borrower without the imposition of any withholding taxes on interest
or principal owed to such Persons, and Loans by such Eligible Assignee shall be
made through such Lending Office.
     “Environmental Laws” means any and all Laws relating to the environment or
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.
     “ERISA Affiliate” means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such Restricted Person,
are treated as a single employer under Section 414 of the Code.
     “ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
     “Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.
     “Eurodollar Market Index Rate” means, for any day, the rate per annum equal
to the BBA LIBOR, as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, for such day for
Dollar deposits with a term equivalent to seven days. If such rate is not
available at such time for any reason, then the “Eurodollar Market Index Rate”
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars in same day funds in the approximate amount of
the Base Rate Loan being made by the Reference Bank and with a term of one month
would be offered by the Reference Bank’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) on such day.

9



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by the Reference Bank and with a term equivalent to such
Interest Period would be offered by the Reference Bank’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Event of Default” has the meaning given to such term in Section 8.1.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America, N.A. on such day on such transactions as determined by Administrative
Agent.
     “Fee Letter” means the letter agreement of even date herewith between
Borrower and Administrative Agent.
     “Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
     “Fiscal Year” means a twelve-month period ending on December 31 of any
year.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing or holding commercial loans and similar extensions of credit
in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such

10



--------------------------------------------------------------------------------



 



successor) in order for such principle or practice to continue as a generally
accepted accounting principle or practice, all reports and financial statements
required hereunder with respect to Borrower or with respect to Borrower and its
Consolidated Subsidiaries may be prepared in accordance with such change, but
all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to each
Lender and Majority Lenders agree to such change insofar as it affects the
accounting of Borrower or of Borrower and its Consolidated Subsidiaries.
     “General Partner” means PAA GP LLC, a Delaware limited liability company,
in its capacity as the sole general partner of Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity thereof authorized by applicable Law to exercise executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to such government (including any supra-national bodies such as
the European Union or the European Central Bank).
     “GP LLC” means Plains All American GP LLC, a Delaware limited liability
company.
     “Guarantors” means, as of the date hereof, any of Borrower’s Subsidiaries
that now or hereafter executes and delivers a guaranty of the Obligations to
Administrative Agent pursuant to Section 6.9.
     “Hazardous Materials” means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.
     “Hedged Inventory Credit Agreement” means that certain Second Restated
Credit Agreement dated November 6, 2008, as amended by First Amendment to Second
Restated Credit Agreement dated October 27, 2009 and Second Amendment to Second
Restated Credit Agreement dated October 25, 2010, and as further amended from
time to time, among Plains Marketing, Bank of America, N.A., as administrative
agent, and the lenders named therein.
     “Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common

11



--------------------------------------------------------------------------------



 



equity, general partner or similar interests of which are owned (either directly
or indirectly through one or more wholly owned Restricted Subsidiaries) at all
times by Borrower or any of its Restricted Subsidiaries, (ii) that have been
formed for the purpose of issuing trust preferred securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of Borrower or a Restricted Subsidiary of
Borrower, and (B) payments made from time to time on the subordinated debt.
     “Indebtedness” of any Person means each of the following:
     (a) its obligations for the repayment of borrowed money,
     (b) its obligations to pay the deferred purchase price of property or
services (excluding trade account payables arising in the ordinary course of
business), other than contingent purchase price or similar obligations incurred
in connection with an acquisition and not yet earned or determinable,
     (c) its obligations evidenced by a bond, debenture, note or similar
instrument,
     (d) its obligations, as lessee, constituting principal under Capital
Leases,
     (e) its direct or contingent reimbursement obligations with respect to the
face amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,
     (f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,
     (g) its obligations under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing if the
obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing is considered
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP (excluding, to the extent included
herein, operating leases entered into in the ordinary course of business), or
     (h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).
     “Initial Financial Statements” means (i) the audited Consolidated financial
statements of Borrower as of December 31, 2009, and (ii) the unaudited
consolidated balance sheet and income statement of Borrower as of September 30,
2010.
     “Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) in accordance with GAAP):
(a) all interest and facility or commitment fees in respect of Indebtedness of
Borrower or any of its Subsidiaries (excluding Unrestricted Subsidiaries)
(including imputed interest on Capital Lease Obligations)

12



--------------------------------------------------------------------------------



 



which are accrued during such period and whether expensed in such period or
capitalized; plus (b) all fees in respect of letters of credit issued for the
account of Borrower or any of its Subsidiaries, which are accrued during such
period and whether expensed in such period or capitalized.
     “Interest Payment Date” means (a) with respect to each Base Rate Loan, the
last day of each March, June, September and December beginning March 31, 2011,
and (b) with respect to each Eurodollar Loan, the last day of the Interest
Period that is applicable thereto and, if such Interest Period is six, or twelve
months in length, the dates specified by Administrative Agent, which are
approximately three, six, and nine months (as appropriate) after such Interest
Period begins; provided that the last Business Day of each calendar month shall
also be an Interest Payment Date for each such Loan so long as any Event of
Default exists under Section 8.1 (a) or (b).
     “Interest Period” means, with respect to each particular Eurodollar Loan in
a Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or twelve months
(if twelve months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by Borrower,
if such lesser period is available for each Lender making such Loans), as
Borrower may elect in such notice; provided that: (a) any Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period (other than an Interest Period
ending on a date less than 30 days after the beginning thereof as may be
specified by Borrower and otherwise permitted hereunder) which begins on the
last Business Day in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day in a calendar month; and
(c) notwithstanding the foregoing, no Interest Period may be selected for a Loan
to Borrower that would end after the Maturity Date
     “Investment” means any investment made, directly or indirectly in any
Person, whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.
     “Law” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or Canada or any state,
province, or political subdivision thereof or of any foreign country or any
department, state, province or other political subdivision thereof.
     “Lender Parties” means Administrative Agent and all Lenders.
     “Lenders” means each signatory hereto designated as a Lender, and the
successors and permitted assigns of each such party as holder of a Note.

13



--------------------------------------------------------------------------------



 



     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
     “Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
     “Loan Documents” means this Agreement, the Notes, the written Borrowing
Notices and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).
     “Loans” means loans by Lenders to Borrower pursuant to Section 2.1.
     “Majority Lenders” means Lenders who have in the aggregate more than fifty
percent (50%) of the Total Committed Amount; provided that the Commitment of,
and the portion of the Total Committed Amount held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.
     “Material Adverse Change” means (a) a material and adverse change in
(i) Borrower’s Consolidated financial condition, (ii) Borrower’s Consolidated
operations, properties or prospects, considered as a whole, or (iii) Borrower’s
ability to timely pay its Obligations, or (b) a material adverse effect on the
enforceability of the material terms of any Loan Document.
     “Maturity Date” means the earlier of (i) the closing date of any extension,
restatement, refinancing or replacement of the US/Canada Credit Agreement, and
(ii) the date 364 days after the Closing Date, unless terminated earlier in
accordance with Section 8.1 or Section 10.1
     “Moody’s” means Moody’s Investor Service, Inc., or its successor.
     “Notes” has the meaning given such term in Section 2.1 hereof.
     “Obligations” means all Liabilities from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Loan
Documents. “Obligation” means any part of the Obligations.

14



--------------------------------------------------------------------------------



 



     “Outstanding Amount” means on any date the aggregate outstanding principal
amount of Loans after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date.
     “PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of Borrower.
     “Participant” has the meaning specified in Section 10.5(d).
     “Percentage Share” means:
     (a) at any time the Commitments remain outstanding, a fraction (expressed
as a percentage, carried out to the sixth decimal place), the numerator of which
is the amount of the Commitment of such Lender at such time and the denominator
of which is the amount of the Total Committed Amount at such time; and
     (b) upon the termination of the Commitments pursuant to Section 8.1, a
fraction (expressed as a percentage, carried out to the sixth decimal place),
the numerator of which is the Outstanding Amount of Loans of such Lender and the
denominator of which is the Total Outstanding Amount.
The initial Percentage Share of each Lender is set forth opposite the name of
such Lender on Schedule II or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.
     “Permitted Lien” has the meaning given to such term in Section 7.2.
     “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Governmental
Authority, or any other legally recognizable entity.
     “Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.
     “Plains AAP” means Plains AAP, L.P., a Delaware limited partnership, and
its successors and assigns.
     “Plains Marketing” means Plains Marketing, L.P., a Texas limited
partnership.
     “Plains Midstream Canada” means Plains Midstream Canada ULC, an Alberta
unlimited liability company.
     “Plains Pipeline” means Plains Pipeline, L.P., a Texas limited partnership.
     “PNGS” means PAA Natural Gas Storage, L.P., a Delaware limited partnership.

15



--------------------------------------------------------------------------------



 



     “Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:
     (a) any pipeline assets of any Restricted Person, including any related
facilities employed in the transportation, distribution, terminalling,
gathering, treating, processing, marketing or storage of crude oil or refined
petroleum products, natural gas, natural gas liquids, fuel additives or
petrochemicals; and
     (b) any processing or manufacturing plant or terminal owned or leased by
any Restricted Person;
except, in the case of either clause (a) or (b): (i) any such assets consisting
of inventories, furniture, office fixtures and equipment, including data
processing equipment, vehicles and equipment used on, or useful with, vehicles,
and (ii) any such asset, plant or terminal which, in the good faith opinion of
the Board, is not material in relation to the activities of Borrower and its
Subsidiaries, taken as a whole.
     “Rating Agency” means either S&P or Moody’s.
     “Reference Bank” means, at any time, the financial institution serving as
Administrative Agent.
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of Borrower, General Partner
or GP LLC, as the case may be. Any document delivered hereunder that is signed
by a Responsible Officer of Borrower shall be conclusively presumed to have been
authorized by all necessary partnership and/or other action on the part of
Borrower, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of Borrower.
     “Restricted Person” means any of Borrower and each Subsidiary of Borrower,
including but not limited to Plains Marketing, Plains Pipeline and Plains
Midstream Canada, and each Subsidiary of Plains Marketing, Plains Pipeline and
Plains Midstream Canada, but excluding, for the avoidance of doubt, Unrestricted
Subsidiaries.
     “Restriction Exception” means (i) any applicable Law or any instrument
governing Indebtedness or equity interests, or any applicable Law or any other
agreement relating to any property, assets or operations of a Person whose
capital stock or other equity interests are acquired, in whole or part, by a
Restricted Person pursuant to an acquisition (whether by merger, consolidation,
amalgamation or otherwise), as such instrument or agreement is in effect at the
time of such acquisition (except with respect to Indebtedness incurred in
connection with, or in

16



--------------------------------------------------------------------------------



 



contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, (ii) provisions with respect to the disposition or
distribution of assets in joint venture agreements or other similar agreements
entered into in the ordinary course of business, (iii) (a) a lease, license or
similar contract, which restricts in a customary manner the subletting,
assignment, encumbrance or transfer of any property or asset that is subject
thereto or the assignment, encumbrance or transfer of any such lease, license or
other contract, (b) mortgages, deeds of trust, pledges or other security
instruments, the entry into which does not result in a Default, securing
indebtedness of a Restricted Person, which restricts the transfer of the
property subject to such mortgages, deeds of trust, pledges or other security
instruments, or (c) customary provisions restricting disposition of, or
encumbrances on, real property interests set forth in any reciprocal easements
of any Restricted Person, (iv) restrictions imposed pursuant to this Agreement
and the other Loan Documents, (v) restrictions on the transfer or encumbrance of
property or assets which are imposed by the holder of Liens on property or
assets of a Restricted Person, provided that neither the incurrence of such Lien
nor any related Indebtedness results in a Default, (vi) any agreement to,
directly or indirectly, sell or otherwise dispose of assets or equity interests
to any Person pending the closing of such sale, provided that such sale is
consummated in compliance with any applicable provisions of this Agreement,
(vii) net worth provisions in leases and other agreements entered into by any
Restricted Person in the ordinary course of business, (viii) an agreement
governing Indebtedness incurred to refinance the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (iv) and (v) above, and
(ix) Hybrid Securities or an indenture, document, agreement or security entered
into or issued in connection with a Hybrid Security or otherwise constituting a
restriction or condition on the payment of dividends or distributions by an
issuer of a Hybrid Security; provided, however, that the provisions relating to
such encumbrance or restriction contained in any such Indebtedness are no less
favorable to the such Restricted Person in any material respect as determined by
the Board in its reasonable and good faith judgment than the provisions relating
to such encumbrance or restriction contained in agreements referred to in such
clauses (iv) and (v).
     “S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill,
Inc.) or its successor.
     “Significant Restricted Persons” means Borrower, Plains Marketing, Plains
Pipeline, Plains Midstream Canada and Subsidiaries of Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Exchange Act of 1934 and the Securities
Act of 1933, each as amended.
     “Specified Acquisition” means one or more acquisitions of assets or
entities or operating lines or divisions in any rolling 12-month period for an
aggregate purchase price of not less than $50,000,000.

17



--------------------------------------------------------------------------------



 



     “Specified Equity Offering” means one or more issuances of equity by
Borrower for aggregate net cash proceeds of not less than fifty percent (50%) of
the aggregate purchase price of the Specified Acquisition.
     “Subsidiary” means, with respect to any Person, any corporation,
association, partnership, limited liability company, joint venture, or other
business or corporate entity, enterprise or organization which is directly or
indirectly (through one or more intermediaries) controlled or owned more than
fifty percent by such Person (other than Settoon Towing, LLC, a Delaware limited
liability company, and its subsidiaries); provided, however, that no
Unrestricted Subsidiary shall be deemed a “Subsidiary” of any Restricted Person
for purposes of any Loan Document except as provided in Section 7.9.
     “Termination Event” means (a) the occurrence with respect to any ERISA Plan
of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
     “Total Committed Amount” means, at any time, the sum of the aggregate
amount of the Commitments at such time.
     “Total Outstanding Amount” means, at any time, the Outstanding Amount of
all Loans at such time.
     “Type” means, with respect to any Loans, the characterization of such Loans
as Base Rate Loans or Eurodollar Loans.
     “Unrestricted Subsidiary” means (i) PNGS and Subsidiaries of PNGS and
(ii) one or more Subsidiaries that are not Guarantors which, so long as no
Default or Event of Default has occurred and is continuing, and after giving
effect to such designation, no Default or Event of Default would result
therefrom, are designated as unrestricted Subsidiaries by Borrower or any Wholly
Owned Subsidiary of Borrower, and each Subsidiary of such designated
unrestricted Subsidiaries.
     “US/Canada Credit Agreement” means that certain Second Amended and Restated
Credit Agreement [US/Canada Facilities] dated July 31, 2006, as amended by First
Amendment to Second Amended and Restated Credit Agreement [US/Canada Facilities]
dated July 31, 2007, and as further amended from time to time, among Borrower,
PMC (Nova Scotia) Company, Plains Midstream Canada ULC
(successor-by-amalgamation to Plains Marketing Canada, L.P.),

18



--------------------------------------------------------------------------------



 



Bank of America, N.A., as administrative agent, Bank of America, N.A., acting
through its Canada Branch, as Canadian administrative agent, and the lenders
named therein, as from time to time amended.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the
issued and outstanding stock, limited liability company membership interests, or
partnership interests of which (including all rights or options to acquire such
stock or interests) are directly or indirectly (through one or more
Subsidiaries) owned by such Person.
     Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits
and Schedules attached to this Agreement are a part hereof for all purposes.
     Section 1.3. Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.
     Section 1.4. References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to an “officer” or “officers” of the General Partner or any
Restricted Person shall mean and include officers of such Person or the
controlling management entity of such Person as provided in such Person’s
organizational documents, as applicable.
     Section 1.5. Calculations and Determinations. All calculations under the
Loan Documents of interest chargeable with respect to Eurodollar Loans and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days. All other calculations of
interest made under the Loan Documents shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate. Each determination by a Lender Party of amounts to be
paid under Article III or any other matters which are to be determined hereunder
by a Lender Party (such as any Eurodollar Rate, Business Day or Interest Period)
shall, in the absence of manifest error, be conclusive and binding. Unless
otherwise expressly provided herein or unless Majority Lenders otherwise consent
all financial statements and reports furnished to any Lender Party hereunder

19



--------------------------------------------------------------------------------



 



shall be prepared and all financial computations and determinations pursuant
hereto shall be made in accordance with GAAP.
ARTICLE II. — The Loans
     Section 2.1. Commitments to Lend; Notes. Subject to the terms and
conditions hereof, each Lender agrees to make Loans to Borrower upon Borrower’s
request from time to time during the Commitment Period, provided that
(a) subject to Sections 3.3, 3.4, 3.5 and 3.6, all Lenders are requested to make
Loans of the same Type in accordance with their respective Percentage Shares and
as part of the same Borrowing, (b) after giving effect to such Loans, the Total
Outstanding Amount does not exceed the Total Committed Amount determined as of
the date on which the requested Loans are to be made, and (c) after giving
effect to such Loans, the Outstanding Amount of Loans by each Lender does not
exceed such Lender’s Commitment. The aggregate amount of all Loans in any
Borrowing must be equal to $1,000,000 or any higher integral multiple of
$1,000,000. The obligation of Borrower to repay to each Lender the aggregate
amount of all Loans made by such Lender to Borrower, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender’s “Note”) made by Borrower payable to the order of
such Lender in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender to Borrower minus all
payments of principal theretofore received by such Lender on such Note. Interest
on each Note shall accrue and be due and payable as provided herein and therein.
Each Note shall be due and payable as provided herein and therein, and shall be
due and payable in full on the Maturity Date. Subject to the terms and
conditions of this Agreement, Borrower may borrow, repay, and reborrow under
this Section 2.1. Borrower may have no more than seven Borrowings of Eurodollar
Loans outstanding at any time. All payments of principal and interest on the
Loans made pursuant to this Section 2.1 shall be made in Dollars.
     Section 2.2. Requests for Loans.
     (a) Borrower must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any requested Borrowing.
Each such notice constitutes a “Borrowing Notice” hereunder and must:
     (i) specify (A) the aggregate amount of such Borrowing and the date on
which Base Rate Loans are to be advanced, or (B) the aggregate amount of any
such Borrowing of new Eurodollar Loans, the date on which such Eurodollar Loans
are to be advanced (which shall be the first day of the Interest Period which is
to apply thereto), and the length of the applicable Interest Period; and
     (ii) be received by Administrative Agent not later than 11:00 a.m., New
York, New York time, on (A) the day on which any such Base Rate Loans, are to be
made, or (B) the third Business Day preceding the day on which any such
Eurodollar Loans are to be made.

20



--------------------------------------------------------------------------------



 



Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent at its
office in New York, New York, the amount of such Lender’s new Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, Administrative Agent shall promptly make such
Loans available to Borrower. All Borrowings of Loans shall be advanced in
Dollars.
     (b) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon, New York, New York time, on
the date of such Borrowing) that such Lender will not make available to
Administrative Agent such Lender’s Percentage Share of such Borrowing,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with this Section 2.2 (or, in the case of a Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by this Section 2.2) and may, in reliance upon
such assumption, make available to Borrower a corresponding amount of such
Borrowing. In such event, if a Lender has not in fact made its Percentage Share
of the applicable Borrowing available to Administrative Agent, then such Lender
and Borrower severally agree to pay to Administrative Agent within three days
after demand such corresponding amount in immediately available funds with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Administrative
Agent in connection with the foregoing, and (B) in the case of a payment to be
made by Borrower, the interest rate applicable at the time to the other new
Loans made on such date. If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to the Borrower the amount of such interest paid by
Borrower for such period. If such Lender pays its Percentage Share of the
applicable Borrowing to Administrative Agent and Administrative Agent makes such
amount available to Borrower, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make or timely make such payment to Administrative Agent. A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.
     Section 2.3. Continuations and Conversions of Existing Loans. Borrower may
make the following elections with respect to Loans already outstanding: (i) to
Convert, in whole or in part, Base Rate Loans to Eurodollar Loans, (ii) to
Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the last
day of the Interest Period applicable thereto, and (iii) to Continue,

21



--------------------------------------------------------------------------------



 



in whole or in part, Eurodollar Loans beyond the expiration of such Interest
Period by designating a new Interest Period to take effect at the time of such
expiration. In making such elections, Borrower may combine existing Loans to
Borrower made pursuant to separate Borrowings into one new Borrowing or divide
existing Loans to Borrower made pursuant to one Borrowing into separate new
Borrowings, provided that Borrower may have no more than seven Borrowings of
Eurodollar Loans outstanding at any time. To make any such election, Borrower
must give to Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice
constitutes a “Continuation/Conversion Notice” hereunder and must:
     (i) specify the existing Loans which are to be Continued or Converted;
     (ii) specify (A) the aggregate amount of any Borrowing of Base Rate Loans
into which such existing Loans are to be Continued or Converted and the date on
which such Continuation or Conversion is to occur, or (B) the aggregate amount
of any Borrowing of Eurodollar Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and
     (iii) be received by Administrative Agent not later than 11:00 a.m. New
York, New York time on (i) the day on which any such Continuation or Conversion
to Base Rate Loans is to occur, or (ii) the third Business Day preceding the day
on which any such Continuation or Conversion to Eurodollar Loans is to occur.
Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Continuation/Conversion Notice shall be
irrevocable and binding on Borrower. During the continuance of any Default,
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect. If (due to
the existence of a Default or for any other reason) Borrower fails to timely and
properly give any Continuation/Conversion Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable to such Eurodollar Loans, any such Eurodollar Loans, to the
extent not prepaid at the end of such Interest Period, shall automatically be
Converted into Base Rate Loans at the end of such Interest Period. No new funds
shall be repaid by Borrower or advanced by any Lender in connection with any
Continuation or Conversion of existing Loans pursuant to this section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate applicable to such already outstanding Loans.

22



--------------------------------------------------------------------------------



 



     Section 2.4. Use of Proceeds. Borrower shall use all Loans for fees and
expenses related to this Agreement and the transactions contemplated hereby,
capital expenditures of any Restricted Person, working capital for operations
and other general business purposes, including acquisitions. In no event shall
the funds from any Loans be used directly or indirectly by any Person for
personal, family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock. Borrower represents and warrants that it is not engaged principally, or
as one of its important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock.
     Section 2.5. Interest Rates and Fees.
     (a) Interest Rates.
          (i) Each Loan shall bear interest as follows: (A) unless the Default
Rate shall apply, each Base Rate Loan shall bear interest on each day
outstanding at the Base Rate plus the Applicable Margin in effect on such day,
and each Eurodollar Loan shall bear interest on each day during the related
Interest Period at the related Eurodollar Rate plus the Applicable Margin in
effect on such day, and (B) during a Default Rate Period, all Loans shall bear
interest on each day outstanding at the applicable Default Rate.
          (ii) Accrued and unpaid interest on each Loan shall be due and payable
on each Interest Payment Date; provided, during a Default Rate Period, accrued
and unpaid interest on all Loans shall be due and payable within three Business
Days following demand therefor by Administrative Agent to Borrower. If an Event
of Default based upon Section 8.1(a), Section 8.1(b) or, with respect to
Borrower, based upon Section 8.1(h)(i), (h)(ii) or (h)(iii) exists and the Loans
are not bearing interest at the Default Rate, the past due principal and past
due interest shall bear interest on each day outstanding at the applicable
Default Rate.
          (iii) The interest rate shall change whenever the applicable Base
Rate, Eurodollar Rate or Applicable Margin changes. In no event shall the
interest rate on any Loan exceed the Highest Lawful Rate.
     (b) Commitment Fee; Reduction of Commitments. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Percentage Share, a commitment fee equal to the Commitment Fee Rate per annum
times the actual daily amount by which the Total Committed Amount exceeds the
Total Outstanding Amount. The commitment fee shall accrue at all times during
the Commitment Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Commitment Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Commitment Fee Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
applicable Commitment Fee Rate separately for each period during such

23



--------------------------------------------------------------------------------



 



quarter that such applicable Commitment Fee Rate was in effect. Borrower shall
have the right from time to time to permanently reduce the Total Committed
Amount, provided that (A) notice of such reduction is given not less than two
Business Days prior to such reduction, (B) the resulting Total Committed Amount
is not less than the Total Outstanding Amount, and (C) each partial reduction
shall be in an amount at least equal to $1,000,000 and in multiples of
$1,000,000 in excess thereof.
     (c) Administrative Agent’s Fees. In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay to
Administrative Agent agent fees pursuant to the Fee Letter.
     Section 2.6. Optional Prepayments. Borrower may, upon three Business Days’
notice, as to Eurodollar Loans, or same Business Day’s notice, as to Base Rate
Loans, to Administrative Agent (and Administrative Agent will promptly give
notice to the other Lenders) from time to time and without premium or penalty
(other than any amounts due under Section 3.7 hereof with respect to prepayments
of any Eurodollar Loans) prepay the Loans, in whole or in part, so long as the
aggregate amounts of all partial prepayments of principal on (i) Eurodollar
Loans equals $2,500,000 or any higher integral multiple of $500,000, and
(ii) Base Rate Loans equals $500,000 or any higher integral multiple of
$500,000. Upon receipt of any such notice, Administrative Agent shall give each
Lender prompt notice of the terms thereof. Each prepayment of principal of a
Loan under this section shall be accompanied by all interest then accrued and
unpaid on the principal so prepaid. Any principal or interest prepaid pursuant
to this section shall be in addition to, and not in lieu of, all payments
otherwise required to be paid under the Loan Documents at the time of such
prepayment. Following notice by Borrower pursuant to the foregoing, Borrower
shall make such prepayment, and the prepayment amount specified in such notice
shall be due and payable, on the date specified in such notice.
     Section 2.7. Mandatory Prepayments. If at any time the Total Outstanding
Amount exceeds the Total Committed Amount (whether due to a reduction in the
Total Committed Amount in accordance with this Agreement, or otherwise),
Borrower shall immediately upon demand prepay the principal of the Loans made to
Borrower in an amount at least equal to such excess. Each prepayment of
principal under this section shall be accompanied by all interest then accrued
and unpaid on the principal so prepaid. Any principal or interest prepaid
pursuant to this section shall be in addition to, and not in lieu of, all
payments otherwise required to be paid under the Loan Documents at the time of
such prepayment.
     Section 2.8. Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent not prohibited by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

24



--------------------------------------------------------------------------------



 



     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.9), shall,
following application by Administrative Agent of any such payment by or on
behalf of Borrower or any Guarantor to the account of such Defaulting Lender
with respect to such Obligation paid (and in lieu of being distributed to such
Defaulting Lender pursuant to Section 3.1 or such other provision of this
Agreement applicable with respect to the distribution thereof), be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in an
interest bearing deposit account and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, with respect to the preceding clause sixth, if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 4.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.8(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     (iii) Certain Fees. That Defaulting Lender shall not be entitled to receive
any commitment fee pursuant to Section 2.5(b) for any period during which that
Lender is a Defaulting Lender and the Borrower shall not be required to pay to
the Administrative Agent for the account of the Defaulting Lender or the
Defaulting Lender any such fee, and no such fees shall accrue for the account of
the Defaulting Lender, that otherwise would have been required to have been paid
to that Defaulting Lender.
     (iv) Replacement of Defaulting Lender. The Borrower may replace any
Defaulting Lender in accordance with Section 3.9.

25



--------------------------------------------------------------------------------



 



     (v) Rights Cumulative. The rights and remedies against, and with respect
to, a Defaulting Lender under this Section 2.8 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent, any Lender or Borrower may at any time have against, or
with respect to, such Defaulting Lender.
     (b) Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their respective sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase, at par, that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans to be held on a pro rata
basis by the Lenders in accordance with their Percentage Shares, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III. — Payments to Lenders
     Section 3.1. General Procedures.
     (a) Each Restricted Person shall pay all amounts owing by such Restricted
Person with respect to any Obligations (whether for principal, interest, fees,
or otherwise) to Administrative Agent for the account of the Lender Party to
whom such payment is owed in Dollars, without condition or deduction for any
counterclaim, defense, recoupment or setoff, and in immediately available funds.
If any payment is received on account of any Obligation in any currency other
than Dollars (whether voluntarily or pursuant to any order or judgment or the
enforcement thereof or the realization of any security or the liquidation of any
Person or otherwise howsoever), such payment shall constitute a discharge of the
liability of a Restricted Person hereunder and under the other Loan Documents in
respect of such Obligation only to the extent of the amount of Dollars which the
relevant Lender Parties are able to purchase with the amount of the other
currency received by it on the Business Day next following such receipt by
Administrative Agent in accordance with its normal procedures and after
deducting any premium and costs of exchange. Each payment under the Loan
Documents must be received by Administrative Agent not later than noon, New
York, New York time, on the date such payment becomes due and payable, unless
otherwise expressly provided herein. Any payment received by Administrative
Agent after such time will be deemed to have been made on the next following
Business Day. Should any such payment become due and payable on a day other than
a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, in the case of a payment of principal or past due
interest, interest shall accrue and be payable thereon for the period of such
extension as provided in the Loan Document under which such payment is due. Each
payment under a Loan Document to a Lender Party shall be due and payable at the
place provided therein and, if no specific place of payment is provided, shall
be due and payable at the place of payment of Administrative Agent’s Note.

26



--------------------------------------------------------------------------------



 



     (b) When Administrative Agent collects or receives money on account of the
Obligations, Administrative Agent shall distribute all money so collected or
received, and each Lender Party shall apply all such money so distributed, as
follows:
          (i) first, for the payment of all Obligations which are then due (and
if such money is insufficient to pay all such Obligations, first to any
reimbursements due Administrative Agent under Section 10.4 and then to the
partial payment of all other Obligations then due in proportion to the amounts
thereof, or as Lender Parties shall otherwise agree);
          (ii) then for the prepayment of amounts owing under the Loan Documents
(other than principal on the Notes) if so specified by Borrower;
          (iii) then for the prepayment of principal on the Notes, together with
accrued and unpaid interest on the principal so prepaid; and
          (iv) last, for the payment or prepayment of any other Obligations.
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.8 and 2.9, as applicable. All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each Lender Party then owed Obligations
described in such subsection in proportion to all amounts owed to all Lender
Parties which are described in such subsection; provided that if any Lender then
owes payments to Administrative Agent under Section 9.10, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to
Administrative Agent to the extent of such unpaid payments, and Administrative
Agent shall apply such amounts to make such unpaid payments rather than
distribute such amounts to such Lender.
     (c) Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
appropriate Lenders the amount due. In such event, if Borrower has not in fact
made such payment, then each of such Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of Administrative Agent to
any Lender with respect to any amount owing under this subsection (c) shall be
conclusive, absent manifest error.
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to Administrative Agent funds for any Loan to be made by such Lender as provided
in Article II, and such funds are not made available to Borrower by
Administrative Agent because the

27



--------------------------------------------------------------------------------



 



conditions to the applicable Loan set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
     (e) Obligations of Lenders Several. The obligations of Lenders hereunder to
make Loans and to make payments pursuant to Section 10.4(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.4(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     Section 3.2. Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, Borrower will pay to
Administrative Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of such Lender Party’s Loans or commitments under this Agreement.
     Section 3.3. Increased Cost of Eurodollar Loans. If any applicable Law
(whether now in effect or hereinafter enacted or promulgated, including
Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):
     (a) shall change the basis of taxation of payments to any Lender Party of
any principal, interest, or other amounts attributable to any Eurodollar Loan or
otherwise due under this Agreement in respect of any Eurodollar Loan (other than
taxes imposed on, or measured by such Lender’ Party’s overall net income
(however denominated), or capital and franchise taxes {in lieu of net income
taxes} imposed on such Lender Party or any Applicable Lending Office of such
Lender Party by any jurisdiction in which such Lender Party or any such
Applicable Lending Office is located); or
     (b) shall change, impose, modify, apply or deem applicable any reserve,
special deposit or similar requirements in respect of any Eurodollar Loan
(excluding those for which

28



--------------------------------------------------------------------------------



 



such Lender Party is fully compensated pursuant to adjustments made in the
definition of Eurodollar Rate) or against assets of, deposits with or for the
account of, or credit extended by, such Lender Party; or
     (c) shall impose on any Lender Party or the interbank Eurocurrency deposit
market any other condition affecting any Eurodollar Loan, the result of which is
to increase the cost to any Lender Party of funding or maintaining any
Eurodollar Loan or to reduce the amount of any sum receivable by any Lender
Party in respect of any Eurodollar Loan by an amount deemed by such Lender Party
to be material, then such Lender Party shall promptly notify Administrative
Agent and Borrower in writing of the happening of such event and of the amount
required to compensate such Lender Party for such event (on an after-tax basis,
taking into account any taxes on such compensation), whereupon (i) Borrower
shall, within five Business Days after demand therefor by such Lender Party, pay
such amount to Administrative Agent for the account of such Lender Party and
(ii) Borrower may elect, by giving to Administrative Agent and such Lender Party
not less than three Business Days’ notice, to Convert all (but not less than
all) of any such Eurodollar Loans into Base Rate Loans.
     Section 3.4. Notice; Change of Applicable Lending Office. A Lender Party
shall notify Borrower of any event occurring after the date of this Agreement
that will entitle such Lender Party to compensation under Section 3.2 or 3.3
hereof as promptly as practicable, but in any event within 180 days, after such
Lender Party obtains actual knowledge thereof; provided, that (i) if such Lender
Party fails to give such notice within 180 days after it obtains actual
knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2 or 3.3 in respect of any costs
resulting from such event, only be entitled to payment under Section 3.2 or 3.3
hereof for costs incurred from and after the date 180 days prior to the date
that such Lender Party does give such notice and (ii) such Lender Party will
designate a different Applicable Lending Office for the Loans affected by such
event if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender Party, be
disadvantageous to such Lender Party, except that such Lender Party shall have
no obligation to designate an Applicable Lending Office located in the United
States of America. Each Lender Party will furnish to Borrower a certificate
setting forth the basis and amount of each request by such Lender Party for
compensation under Section 3.2 or 3.3 hereof.
     Section 3.5. Illegality. If any Lender determines that any Law enacted,
changed or construed after the Closing Date has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans, or, if such
notice relates to the unlawfulness or asserted unlawfulness of charging interest
based on the Eurodollar Rate, to make Base Rate Loans as to which the interest
rate is determined with reference to the Eurodollar Rate, shall be suspended
until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no

29



--------------------------------------------------------------------------------



 



longer exist. Upon receipt of such notice, Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender and Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Rate to Base Rate
Loans as to which the rate of interest is not determined with reference to the
Eurodollar Rate, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans or Base Rate Loan. Notwithstanding the foregoing and despite
the illegality for such Lender to make, maintain or fund Eurodollar Loans or
Base Rate Loans as to which the interest rate is determined with reference to
the Eurodollar Rate, that Lender shall remain committed to make Base Rate Loans
and shall be entitled to recover interest at the Base Rate. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.
     Section 3.6. Inability to Determine Rates. If Majority Lenders determine
that for any reason in connection with any request for a Loan or a conversion to
or continuation thereof that (i) Dollar deposits are not being offered to banks
in the London interbank eurodollar market for the applicable amount and Interest
Period for a Eurodollar Loan, (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan or in connection with a Base Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan or in connection with a Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, Administrative Agent will promptly so notify Borrower and each
Lender. Thereafter, the obligation of Lenders to make, convert to or continue
Eurodollar Loans for such affected Interest Period or to make or maintain Base
Rate Loans as to which the interest rate is determined with reference to the
Eurodollar Rate, shall be suspended until Administrative Agent (upon the
instruction of Majority Lenders) revokes such notice. Upon receipt of such
notice, and until such notice is revoked by Administrative Agent, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Loans for such affected Interest Period (and, if timely made, request
a Borrowing of, conversion to or continuation of Eurodollar Loans for an
unaffected Interest Period) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.
     Section 3.7. Funding Losses. In addition to its other obligations
hereunder, with respect to each Commitment, Borrower will indemnify each Lender
Party extending credit pursuant thereto against, and reimburse each Lender Party
on demand for, any loss or expense incurred or sustained by such Lender Party
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether or not authorized or required hereunder) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether or not required hereunder,
of a Loan made after the delivery, but before the effective date, of a
Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or

30



--------------------------------------------------------------------------------



 



(d) any Conversion (whether or not authorized or required hereunder) of all or
any portion of any Eurodollar Loan into a Base Rate Loan or into a different
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends. Such indemnification shall be on an after-tax basis, taking into
account any taxes imposed on the amounts paid as indemnity.
     Section 3.8. Reimbursable Taxes. With respect to the Commitments, Borrower
covenants and agrees with each Lender Party extending credit pursuant thereto
that:
     (a) Borrower will indemnify each such Lender Party against and reimburse
each such Lender Party for all present and future stamp and other taxes, duties,
levies, imposts, deductions, charges, costs, and withholdings whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement or any
Eurodollar Loans (whether or not legally or correctly imposed, assessed, levied
or collected), excluding, however, any taxes imposed on or measured by the
overall net income (however denominated) or capital and franchise taxes (in lieu
of income taxes) imposed on Administrative Agent or such Lender Party or any
Applicable Lending Office of such Lender Party by any jurisdiction in which
Administrative Agent or such Lender Party or any such Applicable Lending Office
is located (all such non-excluded taxes, levies, costs and charges being
collectively called “Reimbursable Taxes” in this section). Such indemnification
shall be on an after-tax basis, taking into account any taxes imposed on the
amounts paid as indemnity.
     (b) All payments on account of the principal of, and interest on, each such
Lender Party’s Loans and Notes, and all other amounts payable by Borrower to any
such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of Borrower. In the event of Borrower being compelled or
required by Law to make any such deduction or withholding from any payment to
any such Lender Party, Borrower shall pay on the due date of such payment, by
way of additional interest, such additional amounts as are needed to cause the
amount receivable by such Lender Party after such deduction or withholding to
equal the amount which would have been receivable in the absence of such
deduction or withholding. If Borrower should make any deduction or withholding
as aforesaid, Borrower shall within 60 days thereafter forward to such Lender
Party an official receipt or other official document evidencing payment of such
deduction or withholding.
     (c) If Borrower is ever required to pay any Reimbursable Tax with respect
to any Eurodollar Loan, Borrower may elect, by giving to Administrative Agent
and such Lender Party not less than three Business Days’ notice, to Convert all
(but not less than all) of any such Eurodollar Loan into a Base Rate Loan, but
such election shall not diminish Borrower’s obligation to pay all Reimbursable
Taxes.
     (d) Notwithstanding the foregoing provisions of this section, Borrower
shall be entitled, to the extent it is required to do so by Law, to deduct or
withhold (and not to make any indemnification or reimbursement for) income or
other similar taxes imposed by the United States of America (other than any
portion thereof attributable to a change in federal income tax Laws effected
after the date hereof) from interest, fees or other amounts payable hereunder
for

31



--------------------------------------------------------------------------------



 



the account of such Lender Party, other than such a Lender Party (i) who is a US
person for Federal income tax purposes or (ii) who has the Prescribed Forms on
file with Administrative Agent (with copies provided to Borrower) for the
applicable year to the extent deduction or withholding of such taxes is not
required as a result of the filing of such Prescribed Forms, provided that if
Borrower shall so deduct or withhold any such taxes, it shall provide a
statement to Administrative Agent and such Lender Party, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender Party is subject to tax. As used in this section, “Prescribed Forms”
means such duly executed forms or statements, and in such number of copies,
which may, from time to time, be prescribed by Law and which, pursuant to
applicable provisions of (x) an income tax treaty between the United States and
the country of residence of such Lender Party providing the forms or statements,
(y) the Code, or (z) any applicable rules or regulations thereunder, permit
Borrower to make payments hereunder for the account of such Lender Party free of
such deduction or withholding of income or similar taxes.
     Section 3.9. Replacement of Lenders. If (A) any Lender Party (i) requests
compensation under Sections 3.2 or 3.3, (ii) notifies Borrower pursuant to
Section 3.5 that it is unable to make, maintain or fund Eurodollar Loans, or
(iii) is among Majority Lenders determining that any of the matters in
Section 3.6(a) exist, (B) Borrower is required to pay any additional amount to
any Lender Party or any Governmental Authority for the account of any Lender
pursuant to Section 3.8, or (C) any Lender Party is a Defaulting Lender, then
Borrower may, at its sole expense (except as otherwise provided hereunder) and
effort, upon notice to such Lender Party and Administrative Agent, require such
Lender Party to assign and delegate (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.5), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender Party, if a Lender Party accepts such assignment), provided
that:
     (a) Borrower or such assignee shall have paid to Administrative Agent the
assignment fee specified in Section 10.5(b);
     (b) such Lender Party shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.7) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or 3.3, inability to make, maintain or fund
Eurodollar Loans under Section 3.5, suspension of the availability of Eurodollar
Loans pursuant to Section 3.6, or payments required to be made pursuant to
Section 3.8, such assignment will result in a reduction in such compensation or
payments or increased availability of Eurodollar Loans; and
     (d) such assignment does not conflict with applicable Laws.

32



--------------------------------------------------------------------------------



 



     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Notwithstanding the foregoing rights of Borrower under this section, however,
Borrower may not replace any Lender Party which seeks reimbursement for
increased costs under Section 3.2 or 3.3 unless Borrower is at the same time
replacing all Lender Parties which are then seeking such compensation.
     Section 3.10. Currency Conversion and Indemnity.
     (a) If, for the purpose of obtaining or enforcing judgment in any court in
any jurisdiction, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due under a Loan Document in the currency
in which it was effected (the “Agreed Currency”) then the conversion shall be
made on the basis of the rate of exchange prevailing on the Business Day
preceding the date such judgment is given and in any event each Restricted
Person obligated to pay such Obligation shall be obligated to pay the relevant
Lender Parties any deficiency in accordance with Section 3.10(b). For the
foregoing purposes “rate of exchange” means the rate at which Administrative
Agent in accordance with its normal banking procedures is able on the relevant
date to purchase the Agreed Currency with the Judgment Currency after deducting
any premium and costs of exchange.
     (b) If any Lender Party receives any payment or payments on account of the
liability of a Restricted Person under the Loan Documents pursuant to any
judgment or order in any currency other than the Agreed Currency (an “Other
Currency”), and the amount of the Agreed Currency which the relevant Lender
Party is able to purchase on the Business Day next following such receipt with
the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any premiums and costs of exchange is less than
the amount of the Agreed Currency due in respect of such Obligations immediately
prior to such judgment or order, then Borrower on demand shall, and Borrower
hereby agrees to, indemnify and save such Lender Party harmless from and against
any loss, cost or expense arising out of or in connection with such deficiency.
The agreement of indemnity provided for in this Section 3.10(b) shall constitute
an obligation separate and independent from all other obligations contained in
this Agreement, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Lender Parties or any
of them from time to time, and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or under any judgment or order.
ARTICLE IV. — Conditions Precedent to Lending
     Section 4.1. Documents to be Delivered. No Lender has any obligation to
make its first Loan unless Administrative Agent shall have received all of the
following, at Administrative Agent’s office in New York, New York, duly executed
and delivered and in form, substance and date satisfactory to Administrative
Agent, each of which was so executed and delivered:

33



--------------------------------------------------------------------------------



 



     (a) This Agreement and any other document that Lenders are to execute in
connection herewith.
     (b) Each Note and the guaranty of each Guarantor.
     (c) Certain certificates including:
          (i) An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of GP LLC, which shall contain the names and signatures
of the officers of GP LLC authorized to execute Loan Documents and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board and in
full force and effect at the time this Agreement is entered into, authorizing
the execution of this Agreement and the other Loan Documents delivered or to be
delivered in connection herewith and the consummation of the transactions
contemplated herein and therein, (2) a copy of the charter documents of Borrower
and all amendments thereto, certified by the appropriate official of its
jurisdiction of organization, and (3) a copy of the agreement of limited
partnership of Borrower;
          (ii) An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of Plains Marketing GP Inc., which shall contain the
names and signatures of the officers of such company authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the board of directors of such company and in full force and effect at the
time this Agreement is entered into, authorizing the execution of the Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of each Significant Restricted Person, other than Plains
Midstream Canada, and all amendments thereto, certified by the appropriate
official of its jurisdiction of organization, and (3) a copy of any bylaws or
agreement of limited partnership of each such Significant Restricted Person;
          (iii) An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of Plains Midstream Canada, which shall contain the names
and signatures of the officers of Plains Midstream Canada authorized to execute
Loan Documents and which shall certify to the truth, correctness and
completeness of the following exhibits attached thereto: (1) a copy of
resolutions duly adopted by the board of directors of Plains Midstream Canada
and in full force and effect at the time this Agreement is entered into,
authorizing the execution of the Loan Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein, (2) a copy of the charter documents of Plains Midstream Canada and
all amendments thereto, certified by the appropriate official of its
jurisdiction of organization, and (3) a copy of the company agreement of Plains
Midstream Canada; and
          (iv) A certificate of a Responsible Officer of GP LLC, regarding
satisfaction of Section 4.2.

34



--------------------------------------------------------------------------------



 



     (d) A certificate (or certificates) of the due formation, valid existence
and good standing of each Significant Restricted Person in its respective
jurisdiction of organization, issued by the appropriate authorities of such
jurisdiction.
     (e) Favorable opinions of Tim Moore, Esq., General Counsel for Restricted
Persons, substantially in the form set forth in Exhibit E-1, Fulbright &
Jaworski L.L.P., special Texas and New York counsel to Restricted Persons,
substantially in the form set forth in Exhibit E-2, and Bennett Jones LLP,
special Canadian Counsel for Restricted Persons, substantially in the form set
forth in Exhibit E-3.
     (f) Consolidated financial statements of Borrower and its Subsidiaries as
of September 30, 2010, reflecting compliance with Section 7.8, together with a
certificate by a Responsible Officer of GP LLC certifying such financial
statements.
     (g) No Material Adverse Change shall have occurred since December 31, 2009.
     (h) Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested (including opinions of legal
counsel for Restricted Persons and Administrative Agent; corporate documents and
records; documents evidencing governmental authorizations, consents, approvals,
licenses and exemptions; and certificates of public officials and of officers
and representatives of Borrower and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in this Agreement and the other Loan Documents,
(ii) the satisfaction of all conditions contained herein or therein, and
(iii) all other matters pertaining hereto and thereto. All such additional
documents and instruments shall be satisfactory to Administrative Agent in form
and substance.
     (i) Payment of all commitment, facility, agency and other fees required to
be paid to Administrative Agent or any Lender pursuant to any Loan Documents or
any commitment agreement heretofore entered into.
     Without limiting the generality of the provisions of Section 9.4, for
purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto, and Administrative Agent hereby agrees to promptly provide
Borrower with a copy of any such notice received by Administrative Agent.
     Section 4.2. Additional Conditions Precedent. No Lender has any obligation
to make any Loan (including its first) unless the following conditions precedent
have been satisfied:
     (a) All representations and warranties made by any Restricted Person in any
Loan Document shall be true on and as of the date of such Loan as if such
representations and warranties had been made as of the date of such Loan except
to the extent that such

35



--------------------------------------------------------------------------------



 



representation or warranty was made as of a specific date or updated, modified
or supplemented as of a subsequent date with the consent of Majority Lenders,
then in each such case, such other date.
     (b) No Default shall exist at the date of such Loan or result from such
Loan.
ARTICLE V. — Representations and Warranties
     To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:
     Section 5.1. No Default. No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.
     Section 5.2. Organization and Good Standing. Each Significant Restricted
Person is duly organized or formed, validly existing and in good standing under
the Laws of its jurisdiction of organization or formation, having all requisite
corporate or similar powers required to carry on its business and enter into and
carry out the transactions contemplated hereby. Each Significant Restricted
Person is duly qualified, in good standing, and authorized to do business in all
other jurisdictions wherein the character of the properties owned or held by it
or the nature of the business transacted by it makes such qualification
necessary except where the failure to so qualify would not reasonably be
expected to cause a Material Adverse Change.
     Section 5.3. Authorization. Each Restricted Person has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Borrower is duly authorized to borrow funds hereunder.
     Section 5.4. No Conflicts or Consents. The execution and delivery by each
Restricted Person of the Loan Documents to which it is a party, the performance
by it of its obligations, and the consummation of the transactions contemplated
thereby, do not and will not (i) violate any provision of (1) Law applicable to
it, (2) its organizational documents or (3) any judgment, order or material
license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in or permitted by the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Governmental Authority is required on
the part of any Restricted Person a party thereto pursuant to the provisions of
any material Law applicable to it as a condition to its execution, delivery or
performance of any Loan Document or (ii) to consummate any transactions
contemplated by the Loan Documents.

36



--------------------------------------------------------------------------------



 



     Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.
     Section 5.6. Initial Financial Statements. Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the date thereof and the Consolidated results
of Borrower’s operations for the periods thereof, and in the case of the annual
Initial Financial Statements, Consolidated cash flows for the period thereof.
Except as disclosed pursuant to Section 6.4, since the date of the annual
Initial Financial Statements, no Material Adverse Change has occurred. All
Initial Financial Statements described in clause (i) of that defined term were
prepared in accordance with GAAP.
     Section 5.7. Other Obligations and Restrictions. As of the Closing Date, no
Restricted Person has any outstanding payment obligations of any kind (including
contingent obligations, tax assessments and unusual forward or long-term
commitments) which are, in the aggregate, material to Borrower or material with
respect to Borrower’s Consolidated financial condition and not reflected in the
Initial Financial Statements, disclosed in the Disclosure Schedule or otherwise
permitted under Section 7.1. Except as disclosed in the Disclosure Schedule or
pursuant to Section 6.4, no Restricted Person is subject to or restricted by any
franchise, contract, deed, charter restriction, or other instrument or
restriction which would reasonably be expected to cause a Material Adverse
Change.
     Section 5.8. Full Disclosure. No certificate, statement or other
information delivered herewith or heretofore by any Restricted Person to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading as of the date made or deemed made (or if
such information expressly relates or refers to an earlier date, as of such
earlier date). All written information furnished after the date hereof by or on
behalf of any Restricted Person to Administrative Agent or any Lender Party in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made or based on
reasonable estimates, in each case as of the date on which such information is
stated or certified (or if such information expressly relates or refers to an
earlier date, as of such earlier date). There is no fact known to any Restricted
Person that has not been disclosed to each Lender in writing which would
reasonably be expected to cause a Material Adverse Change.
     Section 5.9. Litigation. Except as disclosed in the Initial Financial
Statements, in the Disclosure Schedule or pursuant to Section 6.4: (i) there are
no actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person overtly threatened,
against any Restricted Person before any Governmental Authority having

37



--------------------------------------------------------------------------------



 



jurisdiction over it which would reasonably be expected to cause a Material
Adverse Change, and (ii) there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority having jurisdiction over it
against any Restricted Person or, to the knowledge of Borrower, any Restricted
Person’s stockholders, partners, directors or officers which would reasonably be
expected to cause a Material Adverse Change.
     Section 5.10. ERISA Plans and Liabilities. All currently existing ERISA
Plans are listed in the Disclosure Schedule or pursuant to Section 6.4. Except
as disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule or disclosed pursuant to Section 6.4:
(i) no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.
     Section 5.11. Compliance with Permits, Consents and Law. Except as set
forth in the Disclosure Schedule or pursuant to Section 6.4, each Restricted
Person has all permits, licenses and authorizations required in connection with
the conduct of its businesses, except to the extent failure to have any such
permit, license or authorization would not reasonably be expected to cause a
Material Adverse Change. Except as set forth in the Disclosure Schedule or
pursuant to Section 6.4, each Restricted Person is in compliance with the terms
and conditions of all such permits, licenses and authorizations, and is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any Law, including applicable Environmental Law, or in any regulation, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent that
non-compliance therewith would not reasonably be expected to cause a Material
Adverse Change or such term, restriction or otherwise is being contested in good
faith or a bona fide dispute exists with respect thereto.
     Section 5.12. Environmental Laws. Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) Borrower and its Subsidiaries
are conducting their businesses in material compliance with all applicable Laws,
including Environmental Laws, and have and are in compliance with all licenses
and permits required under any such Laws, unless failure to so comply or have
such licenses and permits would not reasonably be expected to cause a Material
Adverse Change; (ii) none of the operations or properties of Borrower or any of
its Subsidiaries is the subject of federal, provincial or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials, unless such remedial action would not reasonably be
expected to cause a Material Adverse Change; and (iii) neither Borrower nor any
of its Subsidiaries (and to the actual knowledge of Borrower, no other Person)
has filed any notice

38



--------------------------------------------------------------------------------



 



under any Law indicating that any Restricted Person is responsible for the
improper release into the environment, or the improper storage or disposal, of
any material amount of any Hazardous Materials or that any Hazardous Materials
have been improperly released, or are improperly stored or disposed of, upon any
property of any such Person, other than of an alleged improper release, storage
or disposal that would not reasonably be expected to cause a Material Adverse
Change.
     Section 5.13. Borrower’s Subsidiaries. Borrower has no Subsidiary and owns
no stock in any other corporation or association except as listed in the
Disclosure Schedule or disclosed after the Closing Date to Administrative Agent
in writing. No Restricted Person is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed after the
Closing Date to Administrative Agent in writing. Borrower owns, directly or
indirectly, the equity interest in each of its Subsidiaries which is indicated
in the Disclosure Schedule except as disclosed after the Closing Date to
Administrative Agent.
     Section 5.14. Title to Properties. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens (other than Permitted Liens) and of all impediments to the use of such
properties and assets in such Restricted Person’s business, other than such
impediments that would not reasonably be expected to cause a Material Adverse
Change.
     Section 5.15. Government Regulation. Neither Borrower nor any other
Restricted Person owing Obligations is subject to regulation under the
Investment Company Act of 1940 (as amended) or any other Law which regulates the
incurring by such Person of Indebtedness, including Laws relating to common
contract carriers or the sale of electricity, gas, steam, water or other public
utility services. Neither Borrower nor any other Restricted Person is subject to
regulation under the Federal Power Act which would violate, result in a default
of, or prohibit the effectiveness or the performance of any of the provisions of
the Loan Documents.
     Section 5.16. Insider. No Restricted Person, nor any Person having
“control” (as that term is defined in 12 U.S.C. § 375b(9) or in regulations
promulgated pursuant thereto) of any Restricted Person, is a “director” or an
“executive officer” or “principal shareholder” (as those terms are defined in 12
U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of any
Lender, of a bank holding company of which any Lender is a Subsidiary or of any
Subsidiary of a bank holding company of which any Lender is a Subsidiary.
     Section 5.17. Solvency. Upon giving effect to the issuance of the Notes,
the execution of the Loan Documents by Borrower and each Guarantor and the
consummation of the transactions contemplated hereby, (i) Borrower and each
Guarantor will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of
Borrower’s and each Guarantor’s absolute and contingent liabilities, including
the Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person’s assets, and (ii) Borrower’s and each Guarantor’s
capital should be adequate for the businesses in which such Restricted Person is
engaged and intends to be engaged. Neither Borrower nor any other Restricted
Person has incurred (whether under the Loan Documents or

39



--------------------------------------------------------------------------------



 



otherwise), nor does any Restricted Person intend to incur or reasonably
foreseeably believes that it will incur, debts which will be beyond its ability
to pay as such debts mature.
ARTICLE VI. — Affirmative Covenants
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.1, have previously agreed otherwise:
     Section 6.1. Payment and Performance. Each Restricted Person will pay all
amounts due from it pursuant to the provisions of the Loan Documents to which it
is a party in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition imposed on it pursuant to the
provisions of such Loan Documents.
     Section 6.2. Books, Financial Statements and Reports. Each Restricted
Person will at all times maintain full and accurate books of account and
records. Borrower will maintain and will cause its Subsidiaries to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender at Borrower’s expense:
     (a) Promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each Fiscal Year, a copy of Borrower’s Form 10-K,
which report shall include Borrower’s complete Consolidated financial statements
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion, without material qualification, based on an
audit using generally accepted auditing standards, by PricewaterhouseCoopers
LLP, or other independent certified public accountants selected by General
Partner, stating that such Consolidated financial statements have been so
prepared. These financial statements shall contain a Consolidated balance sheet
as of the end of such Fiscal Year and Consolidated statements of earnings for
such Fiscal Year. Such Consolidated financial statements shall set forth in
comparative form the corresponding figures for the preceding Fiscal Year.
     (b) Promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a copy of Borrower’s Form 10-Q, which report shall include
Borrower’s unaudited Consolidated balance sheet as of the end of such Fiscal
Quarter and Consolidated statements of Borrower’s earnings and cash flows for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter. In addition Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) of this section, furnish a certificate
in the form of Exhibit D signed by the chief financial officer, principal
accounting officer or treasurer of General Partner stating that such financial
statements are accurate and complete in all material respects (subject to normal
year-end adjustments), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.8,

40



--------------------------------------------------------------------------------



 



stating that, to the best of his knowledge, no Default exists at the end of such
Fiscal Quarter or at the time of such certificate or specifying the nature and
period of existence of any such Default, and identifying any Subsidiary
designated as an Unrestricted Subsidiary since the date of the most-recently
delivered prior certificate under this Section 6.2(b).
     (c) Promptly upon their becoming available, copies of all Form 8-K’s filed
by Borrower with any securities exchange, the Securities and Exchange Commission
or any similar governmental authority.
     (d) Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by Borrower to its unit
holders and all registration statements filed by Borrower with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority.
     (e) Prompt notice of any publicly announced change in PAA’s Debt Rating by
either Standard & Poor’s or Moody’s.
Documents required to be delivered pursuant to Section 6.2(a), (b), (c) or (d),
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Borrower’s website
on the Internet at the website address listed on Schedule 10.3, and notifies
Administrative Agent of such posting or link.
     Section 6.3. Other Information and Inspections. In each case subject to the
last sentence of this Section 6.3, each Restricted Person will furnish to
Administrative Agent any information which Administrative Agent or any Lender
may from time to time reasonably request concerning any covenant, provision or
condition of the Loan Documents or any matter in connection with any Restricted
Person’s businesses and operations. In each case subject to the last sentence of
this Section 6.3, each Restricted Person will permit representatives appointed
by Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons), upon reasonable prior notice, to
visit and inspect during normal business hours any of such Restricted Person’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and each Restricted Person shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon reasonable prior notice to Borrower, its
representatives. Each of the foregoing inspections and examinations shall be
made subject to compliance with applicable safety standards and the same
conditions applicable to any Restricted Person in respect of property of that
Restricted Person on the premises of Persons other than a Restricted Person or
an Affiliate of a Restricted Person, and all information, books and records
furnished or requested to be made, all information to be investigated or
verified and all discussion conducted with any officer, employee or
representative of any Restricted Person shall be subject to any applicable
attorney-client privilege exceptions which the Restricted Person

41



--------------------------------------------------------------------------------



 



determines is reasonably necessary and compliance with conditions to disclosures
under non-disclosure agreements between any Restricted Person and Persons other
than a Restricted Person or an Affiliate of a Restricted Person and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.6 of this
Agreement.
     Borrower hereby acknowledges that (a) Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Borrower
or its securities) (each, a “Public Lender”). If Borrower clearly, conspicuously
and prominently marks the front page of any Borrower Materials furnished by it
with the term “PUBLIC”, then (x) Borrower shall be deemed to have authorized
Administrative Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials so marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”
     Section 6.4. Notice of Material Events. Borrower will notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
     (a) the (i) occurrence of any Material Adverse Change or (ii) occurrence of
any event or condition that is covered by any of Section 5.6 (next-to-last
sentence), 5.7 (last sentence), 5.9, 5.10, 5.11 or 5.12 which would reasonable
be expected to cause a Material Adverse Change,
     (b) the occurrence of any Default,
     (c) the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default would reasonably be expected to cause a Material
Adverse Change,
     (d) the occurrence of any Termination Event,
     (e) any claim under any Environmental Law adverse to a Restricted Person or
of potential liability with respect to such claim, or any other adverse claim
asserted against any Restricted Person or with respect to any Restricted
Person’s properties taken as a whole, in each case, which claim would reasonably
be expected to cause a Material Adverse Change, and

42



--------------------------------------------------------------------------------



 



     (f) the filing of any suit or proceeding, or the assertion in writing of a
claim against any Restricted Person or with respect to any Restricted Person’s
properties, which would reasonably be expected to cause a Material Adverse
Change.
Upon the occurrence of any of the foregoing the applicable Restricted Person
will take all necessary or appropriate steps to remedy promptly, if applicable,
any such Material Adverse Change, Default, acceleration, default or Termination
Event, to protect against any such adverse claim, to defend any such claim, suit
or proceeding, and to resolve all controversies on account of any of the
foregoing.
     Section 6.5. Maintenance of Existence, Qualifications and Assets. Each
Significant Restricted Person (i) will maintain and preserve its existence and
its rights (including permits, licenses and other authorizations required under
Environmental Laws) and franchises in full force and effect, (ii) will qualify
to do business in all states or jurisdictions where required by applicable Law,
and (iii) keep all of its material assets that are useful in and necessary to
its business in good working order and condition (ordinary wear and tear and
obsoleteness excepted) except, in each case (a) where the failure so to
maintain, preserve, qualify or keep would not be reasonably expected to cause a
Material Adverse Change, (b) as permitted in Section 7.3 or as a result of
statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9. Borrower will notify Administrative Agent in writing of any changes
in its or any other Significant Restricted Person’s name or the location of its
or any other Significant Restricted Person’s chief executive office or principal
place of business.
     Section 6.6. Payment of Taxes, etc. Each Significant Restricted Person will
(a) timely file all required tax returns (including any extensions), (b) timely
pay all taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, and (c) maintain appropriate
accruals and reserves for all of the foregoing as required by GAAP, except to
the extent that (y) it is in good faith contesting the validity thereof by
appropriate proceedings, if necessary, and has set aside on its books adequate
reserves therefor which are required by GAAP or (z) such non-filing, non-payment
or non-maintenance would not reasonably be expected to cause a Material Adverse
Change.
     Section 6.7. Insurance. In accordance with industry standards, each
Significant Restricted Person will keep insured (by responsible and reputable
insurance companies or associations) or self-insured, at the option of Borrower
or such Significant Restricted Person, in such amounts and against such risks as
are usually insured by Persons engaged in the same or similar businesses and
owning similar properties. The insurance coverages and amounts will be
reasonably determined by Borrower, based on coverages carried by prudent owners
of similar property, and with respect to each Restricted Person, may be
maintained by Borrower.
     Section 6.8. Compliance with Agreements and Law. Each Significant
Restricted Person will perform all material obligations it is required to
perform under the terms of each indenture, mortgage, deed of trust, security
agreement, lease, franchise and other material agreement, contract or other
instrument (including all contractual obligations and agreements with respect to
environmental remediation or other environmental matters) to which it is a party
or by which it or any of its properties is bound to the extent that
non-performance therewith

43



--------------------------------------------------------------------------------



 



would not reasonably be expected to cause a Material Adverse Change. Each
Restricted Person will conduct its business and affairs in compliance, in all
material respects, with all Laws (including Environmental Laws) applicable
thereto to the extent non-compliance therewith would not reasonably be expected
to cause a Material Adverse Change or such requirement of Law is being contested
in good faith or a bona fide dispute exists with respect thereto.
     Section 6.9. Guaranties of Subsidiaries. Each Significant Restricted Person
that has outstanding Indebtedness (other than guarantees hereunder), other than
a Significant Restricted Person with assets that are regulated by the California
Public Utility Commission (the “CPUC”) or other similar regulatory body and such
Significant Restricted Person is restricted by the CPUC or such body from
providing any guaranties of Indebtedness, shall execute and deliver to
Administrative Agent an absolute and unconditional guaranty of the timely
repayment of the Obligations (in each case for which such Person is not a
borrower, account party or similar primary and direct obligor), which guaranty
shall be reasonably satisfactory to Administrative Agent in form and substance;
provided, with respect to any such Person that is not a Wholly Owned Subsidiary
of Borrower, for which consent or approval of third parties is required for the
delivery of such guaranty, such Person shall not be required to deliver such
guaranty, but shall use its commercially reasonable best efforts, as determined
by Administrative Agent, to deliver such guaranty. Notwithstanding any provision
contained herein to the contrary, in no event shall any Unrestricted Subsidiary
be required to execute and deliver any guaranty for, or in respect of, the
Obligations, or any part thereof. Borrower will cause each of its Subsidiaries
required to deliver a guaranty pursuant to this Section 6.9 to deliver to
Administrative Agent, simultaneously with its delivery of such a guaranty,
written evidence satisfactory to Administrative Agent that such Subsidiary has
taken all corporate, limited liability company or partnership action necessary
to duly approve and authorize its execution, delivery and performance of such
guaranty. Borrower may at any time request the release of one or more Guarantors
from their guaranty of the Obligations, and each such Guarantor shall be so
released upon such request, provided, no Default exists immediately prior
thereto or immediately after giving effect thereto, and either (a) such
Guarantor has no outstanding Indebtedness or guaranties of Indebtedness (other
than guaranties hereunder) or (b) the request is in contemplation of the sale or
disposition of such Subsidiary (including all or substantially all of its
assets). Administrative Agent is authorized to execute and deliver to Borrower
evidence of any such release, as reasonably requested by, and at the expense of,
Borrower.
ARTICLE VII. — Negative Covenants
     To conform with the terms and conditions under which each Lender is willing
to have credit outstanding to Borrower and to induce each Lender to enter into
this Agreement and make the Loans, Borrower covenants and agrees that until the
full and final payment of the Obligations and the termination of this Agreement,
unless Majority Lenders, or all Lenders as required under Section 10.1, have
previously agreed otherwise:
     Section 7.1. Subsidiary Indebtedness. No Subsidiary of Borrower will incur
any Indebtedness other than:
     (a) the Obligations;

44



--------------------------------------------------------------------------------



 



     (b) Guaranties by Guarantors of, and the incurrence of obligations by
Guarantors as a co-obligor on (as distinguished from, and in addition to
incurring such obligation as, a guarantor of), Indebtedness (i) arising under
the US/Canada Credit Agreement, or (ii) of Borrower or any other Restricted
Person, the incurrence of which did not result in a Default or an Event of
Default;
     (c) Indebtedness of (i) PMC (Nova Scotia) Company and Plains Midstream
Canada pursuant to the US/Canada Credit Agreement, and (ii) Plains Marketing
pursuant to the Hedged Inventory Credit Agreement;
     (d) Indebtedness of any Restricted Person owing to another Restricted
Person;
     (e) Indebtedness of any Subsidiary described in clause (b) of the
definition of “Indebtedness” that is determinable but not yet earned; provided,
Borrower reasonably contemplates that such Indebtedness will be repaid from the
proceeds of one or more advances made by Borrower to such Subsidiary;
     (f) Indebtedness of a Subsidiary acquired (including acquisition by merger,
consolidation or amalgamation) after the date hereof by a Restricted Person,
which Indebtedness was incurred by such Subsidiary before the time of such
acquisition, merger, consolidation or amalgamation, and was not created in
contemplation thereof; provided, that contemporaneously with such acquisition,
merger, consolidation or amalgamation, and so long as no adverse tax and/or
regulatory consequences are caused thereby, such Subsidiary shall be a Guarantor
subject to the provisions of Section 6.9; and
     (g) Indebtedness not otherwise described in the foregoing clauses
(a) through (f) owing by any one or more Guarantors in an aggregate principal
amount not to exceed at any time outstanding the greater of (A) $100,000,000 and
(B) fifteen percent (15%) of Consolidated Tangible Net Worth.
     Section 7.2. Limitation on Liens. No Restricted Person will create, assume
or permit to exist any Lien upon any Principal Property or upon the stock,
membership interests, partnership interests or other equity ownership interests
of any Subsidiary of Borrower (other than Unrestricted Subsidiaries), except the
following (“Permitted Liens”):
     (a) Liens securing (i) on a pari passu basis, both (x) the Obligations and
(y) the Liabilities of any Restricted Person arising under the US/Canada Credit
Agreement, and (ii) if required, any related interest hedge rate agreements;
     (b) Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;
     (c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

45



--------------------------------------------------------------------------------



 



     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including without limitation, Liens on property
of any Restricted Person in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and, if necessary, by appropriate proceedings, and for which adequate
reserves are maintained on the books of any Restricted Person in accordance with
GAAP;
     (e) Liens on cash and Cash Equivalents under or with respect to accounts
with brokers or counterparties with respect to hedging contracts consisting of
cash, commodities or futures contracts, options, securities, instruments, and
other like assets securing only hedging contracts;
     (f) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;
     (h) Liens in respect of operating leases;
     (i) Liens upon any property or assets directly or indirectly acquired after
the date hereof by a Restricted Person, each of which either (i) existed on such
property or asset before the time of its acquisition and was not created in
anticipation thereof, or (ii) was created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
(including the cost of construction) of such property or asset; provided that no
such Lien shall extend to or cover any property or asset of a Restricted Person
other than the property or asset so acquired (or constructed); and any
extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancings, refundings or replacements), in whole or
part, of the foregoing, provided, however, that such Liens shall not cover or
secure any additional Indebtedness, obligations, property or asset;
     (j) rights reserved to or vested in any governmental authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
     (k) rights reserved to or vested by Law in any governmental authority to in
any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

46



--------------------------------------------------------------------------------



 



     (l) rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
     (m) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.1;
     (n) Liens securing obligations in an aggregate principal amount not to
exceed at any time outstanding 10% of Borrower’s Consolidated Tangible Net
Worth; and
     (o) Liens related to the extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of clauses (a), (b) and (o) of this
Section 7.2; provided, however, that such Liens shall not cover or secure any
additional Indebtedness.
     Section 7.3. Limitation on Mergers. Except as expressly provided in this
section, no Significant Restricted Person (other than (i) a Guarantor for whom a
release has been requested pursuant to an event described in clause (b) of
Section 6.9 and otherwise is so released, or (ii) such other Significant
Restricted Person, other than Borrower, that is the subject of any such event
described in such clause (b) of Section 6.9) will (a) merge or consolidate or
amalgamate with any Person, or liquidate, wind up or dissolve or (b) sell,
transfer, lease, exchange or otherwise dispose of, in one transaction or a
series of related transactions, all or substantially all of its business or
property, whether now owned or hereafter acquired, to any Person; provided, any
such Significant Restricted Person, other than Borrower, may (A) merge into or
consolidate or amalgamate with, and such business and property may be disposed
of to:
          (i) any other Subsidiary of Borrower; provided, if such Significant
Restricted Person or such Subsidiary is a Guarantor, a Guarantor is the
surviving or transferee (as applicable) business entity,
          (ii) Borrower, so long as Borrower is the surviving or transferee (as
applicable) business entity and after giving effect thereto, no Default exists,
or
          (iii) any other Person pursuant or incidental to, or in connection
with, any contemporaneous or substantially contemporaneous acquisition, provided
that for purposes of this clause (iii) such merging, amalgamating, consolidating
or transferor Significant Restricted Person is not Borrower, Guarantor or a
Wholly Owned Subsidiary of Borrower, other than a Wholly Owned Subsidiary that
was formed, acquired or created solely for purposes of such acquisition or
otherwise conducted no operations and owned no assets, other than of an
inconsequential amount and
(B) dissolve, liquidate or wind up if such dissolution, liquidation and winding
up results from dispositions not prohibited by this Agreement.
     Section 7.4. Limitation on New Businesses. No Restricted Person will
materially or substantially engage directly or indirectly in any business or
conduct any operations other than

47



--------------------------------------------------------------------------------



 



(i) marketing, gathering, transporting (by barge, pipeline, ship, truck or other
modes of hydrocarbon transportation), terminalling, storing, producing,
acquiring, developing, exploring for, exploiting, producing, processing,
dehydrating and otherwise handling hydrocarbons, including, without limitation,
constructing pipeline, platform, dehydration, processing and other
energy-related facilities, (ii) any other business that generates gross income
that constitutes “qualifying income” under Section 7704(d) of the Internal
Revenue Code of 1986, as amended, or (iii) activities or services reasonably
related or ancillary thereto, including entering into hedging obligations to
support those businesses.
     Section 7.5. Transactions with Affiliates. No Restricted Person will engage
in any material transaction with any of its Affiliates except as follows:
(a) transactions among Borrower and its Subsidiaries or between Subsidiaries of
Borrower; (b) if and to the extent any of them constitute transactions with
Affiliates, transactions governed by the Amended and Restated Omnibus Agreement
between Plains Resources Inc., Borrower, Plains Marketing, GP LLC, Plains
Marketing GP, Inc. and Plains Pipeline (and successors of each) dated July 23,
2004, as amended and in effect; the Administrative Services Agreement between GP
LLC and Vulcan Energy Company dated October 14, 2005, as amended and in effect;
the Amended and Restated Agreement of Limited Partnership of PNGS dated as of
April 7, 2010, as amended and in effect; the Omnibus Agreement dated as of
April 7, 2010 among Borrower, GP LLC, PNGS and PNGS GP, LLC, as amended and in
effect, the Tax Sharing Agreement dated as of April 7, 2010 between Borrower and
PNGS, as amended and in effect, or the Amended and Restated Crude Oil Marketing
Agreement among Plains Resources Inc., Calumet Florida, LLC and Plains Marketing
dated as of July 23, 2004, as amended and in effect; (c) any employment, equity
award, equity option or equity appreciation agreement or plan entered into by
Borrower or any of its Subsidiaries in the ordinary course of business of
Borrower or such Subsidiary; (d) transactions effected in accordance with the
terms of agreements as in effect on the Closing Date; (e) customary
compensation, indemnification and other benefits made available to officers,
directors or employees of Borrower, any of its Subsidiaries or GP LLC, including
reimbursement or advancement of out-of-pocket expenses and provisions of
officers’ and directors’ liability insurance; (f) transactions as contemplated
by Borrower’s agreement of limited partnership; and (g) transactions on terms
which are no less favorable to such Restricted Person than those which would
have been obtainable at the time in arm’s-length transactions with Persons other
than such Affiliates.
     Section 7.6. Limitation on Distributions. Borrower shall not declare or pay
any Distribution so long as any Default or Event of Default has occurred and is
continuing or would result therefrom.
     Section 7.7. Restricted Contracts. Except as expressly provided for in the
Loan Documents, the US/Canada Credit Agreement and as described in the
Disclosure Schedule or pursuant to a Restriction Exception, the substance of
which, in detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, no Restricted Person will, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on the ability of any Subsidiary of Borrower, including but not
limited to PMC (Nova Scotia) Company, Plains Midstream Canada and any Subsidiary
of such Persons to: (a) pay dividends or make other distributions to Borrower,
(b) redeem equity interests held in it

48



--------------------------------------------------------------------------------



 



by Borrower, (c) repay loans and other indebtedness owing by it to Borrower, or
(d) transfer any of its assets to Borrower.
     Section 7.8. Debt Coverage Ratio. At the end of any Fiscal Quarter, the
Debt Coverage Ratio will not be greater than the amount set forth below for the
applicable time set forth below:
     (i) During an Acquisition Period: 5.50 to 1.0
     (ii) Other than an Acquisition Period: 4.75 to 1.0
As used herein, “Debt Coverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness to (b) Consolidated EBITDA, for the four Fiscal Quarter period (or
other period specified below) most recently ended prior to the date of
determination for which financial statements contemplated by Section 6.2(a) or
(b) are available to Borrower; provided, for purposes of this Section 7.8, if,
since the beginning of the four Fiscal Quarter period ending on the date for
which Consolidated EBITDA is determined, any Restricted Person shall have made
any asset disposition or acquisition, shall have consolidated or merged with or
into any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or disposition or acquisition
of any partial ownership interest in any other Person, Consolidated EBITDA shall
be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period; provided, with respect to any Person not constituting a Subsidiary of
Borrower, such pro forma calculation of Consolidated EBITDA, with respect to any
such Person, shall be limited to not more than 75% of (i) such Restricted
Person’s ownership interest in such Person times (ii) the difference of such
Person’s (A) Consolidated EBITDA minus (B) Interest Expense and capital
expenditures. Such pro forma calculations shall be determined (i) in good faith
by the chief financial officer of Borrower, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead; provided
further, Consolidated EBITDA may include, at Borrower’s option, any Material
Project EBITDA Adjustments as provided below.
As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of Borrower or any of its
Consolidated Subsidiaries (excluding Unrestricted Subsidiaries), the aggregate
capital cost of which (inclusive of capital costs expended prior to the
acquisition thereof) is reasonably expected by Borrower to exceed, or exceeds,
$50,000,000 (a “Material Project”):
     (A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project) of an amount to be
approved by Administrative Agent as the projected Consolidated EBITDA
attributable to such

49



--------------------------------------------------------------------------------



 



Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at Borrower’s option, be
added to actual Consolidated EBITDA for the fiscal quarter in which construction
or expansion of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than
365 days, 75%, and (v) longer than 365 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.
Notwithstanding the foregoing:
     (i) no such Material Project EBITDA Adjustment shall be allowed with
respect to any Material Project unless:
     (a) at least 30 days prior to the last day of the Fiscal Quarter for which
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project for
purposes of determining compliance with this Section 7.8 (the “Initial
Quarter”), Borrower shall have delivered to Administrative Agent written pro
forma projections of Consolidated EBITDA attributable to such Material Project
and
     (b) prior to the last day of the Initial Quarter, Administrative Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

50



--------------------------------------------------------------------------------



 



     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 15% of the total actual Consolidated EBITDA for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).
In addition, for purposes of this Section 7.8, Hybrid Securities up to an
aggregate principal amount of 15% of Consolidated Total Capitalization shall be
excluded from Consolidated Funded Indebtedness.
     Section 7.9. Unrestricted Subsidiaries. Unrestricted Subsidiaries shall be
subject to the following:
     (a) No Unrestricted Subsidiary shall be deemed to be a “Restricted Person”
or a “Subsidiary” of Borrower for purposes of this Agreement or any other Loan
Document, and no Unrestricted Subsidiary shall be subject to or included within
the scope of any provision herein or in any other Loan Document, including
without limitation any representation, warranty, covenant or Event of Default
herein or in any other Loan Document, except as set forth in this Section 7.9.
     (b) No Restricted Person shall guarantee or otherwise become liable in
respect of any Indebtedness of, grant any Lien on any of its property to secure
any Indebtedness of or other obligation of, or provide any other form of credit
support to, any Unrestricted Subsidiary, and no Restricted Person shall enter
into any contract or agreement with any Unrestricted Subsidiary, except on terms
no less favorable to such Restricted Person, as applicable, than could be
obtained in a comparable arm’s length transaction with a non-Affiliate of such
Restricted Person; provided, Restricted Persons may guarantee trade accounts
payable of Unrestricted Subsidiaries that arise in the ordinary course of
business in an amount not to exceed five percent (5%) of Consolidated Tangible
Net Worth.
     (c) Borrower shall at all times maintain, as between Restricted Persons and
Unrestricted Subsidiaries, the separate existence of each Unrestricted
Subsidiary.
     (d) Restricted Persons shall notify each Lender Party, not later than five
(5) Business Days after any executive officer of Restricted Persons has
knowledge of, any claim, including any claim under any Environmental Law, or any
notice of potential liability under any Environmental Law, asserted against any
Unrestricted Subsidiary or with respect to any Unrestricted Subsidiary’s
properties that would reasonably be expected to result in a Material Adverse
Change, stating that such notice is being given pursuant to this Section 7.9.
     Borrower may designate any Unrestricted Subsidiary to become a Restricted
Person if a Default or Event of Default is not continuing, such designation
would not result in a Default or an Event of Default, and immediately thereafter
such Subsidiary has no outstanding Indebtedness. Immediately thereafter,
Borrower shall promptly notify Administrative Agent of such designation and
provide to it an officer’s certificate that such designation was made in
compliance with this Section 7.9.

51



--------------------------------------------------------------------------------



 



     Section 7.10. No Negative Pledges. Except as described in the Disclosure
Schedule or pursuant to a Restriction Exception, the substance of which, in
detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, no Restricted Person will, directly or indirectly, enter
into, create, or consent to be bound to any contract or other consensual
restriction that restricts the ability of any Restricted Person to create or
maintain Liens on its assets in favor of Administrative Agent and Lenders to
secure, in whole or part, the Obligations.
ARTICLE VIII. — Events of Default and Remedies
     Section 8.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:
     (a) Borrower fails to pay the principal component of any Loan made to it
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise,
     (b) Any Restricted Person fails to pay any Obligation for which it is
contractually liable (other than the Obligations in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three Business Days after the same becomes
due;
     (c) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;
     (d) Any Restricted Person fails (other than as referred to in subsections
(a), (b) or (c) above) to duly observe, perform or comply with any of its
obligations under any covenant, agreement, condition or provision of any Loan
Document to which it is a party, and such failure remains unremedied for a
period of thirty (30) days after notice of such failure is given by
Administrative Agent to Borrower;
     (e) Any representation or warranty previously, presently or hereafter made
in writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent;
     (f) Any Restricted Person shall default in the payment when due of any
principal of or interest on any of its other Indebtedness, or any net hedging
obligations, in excess of the Dollar Equivalent of $25,000,000 in the aggregate
(other than such Indebtedness or hedging obligations the validity of which is
being contested in good faith, by appropriate proceedings (if necessary) and for
which adequate reserves with respect thereto are maintained on the books of such
Restricted Person as required by GAAP), or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such
Indebtedness or hedging obligations shall occur for a period beyond the
applicable grace, cure extension, forbearance or

52



--------------------------------------------------------------------------------



 



other similar period, if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness or hedging obligations (or a trustee or agent on
behalf of such holder or holders) to cause, as applicable, such Indebtedness to
become due, or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise), prior to its stated maturity, or an early termination
event or similar event to occur and such Restricted Person’s related net hedging
obligations in excess of the Dollar Equivalent of $25,000,000 to become due and
payable;
     (g) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Code) in excess of $5,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
     (h) GP LLC, General Partner, or any Significant Restricted Person:
          (i) has entered against it a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction having jurisdiction over it in
an involuntary proceeding commenced under any applicable bankruptcy, insolvency
or other similar Law of any jurisdiction now or hereafter in effect, including
the federal Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the
Companies’ Creditors Arrangement Act (Canada), as from time to time amended, or
has any such proceeding commenced against it, in each case, which remains
undismissed for a period of sixty days; or
          (ii) commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), as from time to time amended; or applies for
or consents to the entry of an order for relief in an involuntary case under any
such Law; or makes a general assignment for the benefit of creditors; or is
generally unable to pay (or admits in writing its inability to so pay) its debts
as such debts become due; or takes corporate or other action to authorize any of
the foregoing; or
          (iii) has entered against it the appointment of or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or
     (i) Any Significant Restricted Person:
          (i) has entered against it a final judgment for the payment of money
in excess of the Dollar Equivalent of $25,000,000 (in each case not covered by
insurance

53



--------------------------------------------------------------------------------



 



satisfactory to Administrative Agent in its discretion), unless the same is
stayed or discharged within thirty days after the date of entry thereof (or
longer period for which a stay of enforcement is allowed by applicable Law) or
an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or
          (ii) suffers a writ or warrant of attachment or any similar process to
be issued by any Governmental Authority having jurisdiction over it against all
or any substantial part of its assets, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty days after the entry
or levy thereof (or longer period for which a stay of enforcement is allowed by
applicable Law) or after any stay is vacated or set aside;
     (j) Any Change in Control occurs.
Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section, with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender to make any further Loans shall be permanently terminated. During
the continuance of any other Event of Default, Administrative Agent at any time
and from time to time may (and upon written instructions from Majority Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either or both of the following: (1) terminate or suspend any
obligation of Lenders to make Loans hereunder, and (2) declare any or all of the
Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower and each Restricted Person who at any time ratifies or approves this
Agreement.
     Section 8.2. Remedies. If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.
ARTICLE IX. — Administrative Agent
     Section 9.1. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of America, N.A. to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof

54



--------------------------------------------------------------------------------



 



or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of
Administrative Agent and the Lenders, and neither Borrower nor any other Lender
Party shall have rights as a third party beneficiary of any of such provisions
(other than the right to reasonably approve a successor Administrative Agent
under Section 9.6 or with respect to application of payments among Lenders as
provided in Section 9.11).
     Section 9.2. Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
     Section 9.3. Exculpatory Provisions. Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to any of Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity.
     Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. Administrative Agent shall not
be deemed to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent by Borrower or a Lender.

55



--------------------------------------------------------------------------------



 



     Administrative Agent shall not be responsible for nor have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.
     Section 9.4. Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, Administrative Agent may presume that such condition
is satisfactory to such Lender unless Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Section 9.5. Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     Section 9.6. Resignation of Administrative Agent. Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrower, which
notice shall set forth the proposed date of resignation. Upon receipt of any
such notice of resignation, the Majority Lenders shall have the right to appoint
a successor (subject to the approval of Borrower, unless a Default has occurred
and is continuing, which approval will not be unreasonably withheld), which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if Administrative Agent shall notify Borrower and the
Lenders that no

56



--------------------------------------------------------------------------------



 



qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.4 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     Section 9.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 9.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither Administrative Agent, Co-Syndication Agents nor the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Administrative Agent or a
Lender hereunder.
     Section 9.9. Guaranty Matters. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or as otherwise
expressly provided in any Loan Document.
     Upon request by Administrative Agent at any time, the Majority Lenders will
confirm in writing Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.9.
     Section 9.10. Indemnification. Each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower within ten
(10) days after demand) from and against

57



--------------------------------------------------------------------------------



 



such Lender’s Percentage Share of any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against
Administrative Agent growing out of, resulting from or in any other way
associated with the Loan Documents and the transactions and events (including
the enforcement thereof) at any time associated therewith or contemplated
therein and Borrower’s use of loan proceeds (whether arising in contract or in
tort or otherwise and including any violation or noncompliance with any
Environmental Laws by any Person or any liabilities or duties of any Person with
respect to Hazardous Materials found in or released into the environment).
The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by Administrative Agent, provided only that no
Lender shall be obligated under this section to indemnify Administrative Agent
for that portion, if any, of any liabilities and costs which is proximately
caused by Administrative Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment. Cumulative of the foregoing, each
Lender agrees to reimburse Administrative Agent promptly upon demand for such
Lender’s Percentage Share of any costs and expenses to be paid to Administrative
Agent by Borrower under Section 10.4(a) to the extent that Administrative Agent
is not timely reimbursed for such expenses by such Persons as provided in such
section. As used in this section the term “Administrative Agent” shall refer not
only to the Persons designated as such in Section 1.1 but also to each director,
officer, agent, attorney, employee, representative and Affiliate of such Person.
     Section 9.11. Sharing of Set-Offs and Other Payments. Each Lender Party
agrees that if it shall, whether through the exercise of rights of banker’s
lien, set off, or counterclaim against Borrower or otherwise, obtain payment of
a portion of the aggregate Obligations owed to it which, taking into account all
distributions made by Administrative Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by Administrative Agent and distributed pursuant to Section 3.1, then
(a) it shall be deemed to have simultaneously purchased and shall be obligated
to purchase interests in the Obligations as necessary to cause all Lender
Parties to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1; provided, however, and for the avoidance of doubt, that
nothing herein contained shall in any way affect the right of any Lender Party
to obtain payment (whether by exercise of rights of banker’s lien, set-off or
counterclaim or otherwise) of indebtedness other than the Obligations. Borrower
expressly consents to the foregoing arrangements, subject to Section 10.11. If
all or any part of any funds transferred pursuant to this section is thereafter
recovered from the seller under this section which received the same, the
purchase provided for in this section shall be deemed to have been rescinded to
the extent of such recovery, together with interest, if any, if interest is
required pursuant to the order of a Governmental Authority to be paid on account
of the possession of such funds prior to such recovery.

58



--------------------------------------------------------------------------------



 



     Section 9.12. Investments. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
ARTICLE X. — Miscellaneous
     Section 10.1. Waivers and Amendments; Acknowledgments.
     (a) Waivers and Amendments. No failure or delay (whether by course of
conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy. No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing. This Agreement and the other Loan
Documents set forth the entire understanding between the parties hereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by Borrower or any
other Restricted Person therefrom, shall be effective unless in writing signed
by the Majority Lenders and Borrower or the applicable Restricted Person, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
          (i) waive any condition set forth in Section 4.1 without the written
consent of each Lender (provided Administrative Agent may in its discretion
withdraw any request it has made under Section 4.1(i) to the extent such request
does not pertain to an item expressly covered by any other subsection of
Section 4.1);
          (ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.1) without the written consent of
such Lender;

59



--------------------------------------------------------------------------------



 



          (iii) postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
          (iv) reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iii) of the proviso at the end of this
Section 10.1) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, and for the avoidance of doubt,
that only the consent of the Majority Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of Borrower to pay
interest at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or to reduce any fee payable
hereunder;
          (v) change Section 9.11 or Section 8.2 in a manner that would alter
the pro rata sharing of payments required thereby or any other provision hereof
that affects the pro rata treatment of Lenders without the written consent of
each Lender; or
          (vi) change any provision of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or
          (vii) except as expressly provided herein or in any other Loan
Document, release (A) Borrower from its obligation to pay such Lender’s Note,
(B) any Guarantor from its guaranty of such payment or (C) any Restricted Person
from the negative pledge covenant set forth in Section 7.10 hereof.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent, in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document; and (ii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
any other Loan Document, nor shall a Defaulting Lender’s vote or status as a
Lender be required in determining majority, unanimity or other condition or
effect of any vote, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     (b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated

60



--------------------------------------------------------------------------------



 



thereby, (iii) the relationship pursuant to the Loan Documents between Borrower
and the other Restricted Persons, on one hand, and each Lender Party, on the
other hand, is and shall be solely that of debtor and creditor, respectively,
and (iv) no partnership or joint venture exists with respect to the Loan
Documents between any Restricted Person and any Lender Party.
     (c) Representation by Lenders. Each Lender hereby represents that it will
acquire its Notes for its own account in the ordinary course of its commercial
lending or investing business; however, the disposition of such Lender’s
property shall at all times be and remain within its control and, in particular
and without limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents subject to compliance with Section 10.5
and applicable Law.
     (d) Joint Acknowledgment. This written Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.
     There are no unwritten oral agreements between the parties.
     (e) Joint and Several Liability. All Obligations which are incurred by two
or more Restricted Persons shall be their joint and several obligations and
liabilities of such Restricted Persons.
     (f) No Recourse to Other Persons. No past, present or future director,
officer, partner, employee, incorporator, manager, stockholder, unitholder or
member of Borrower, General Partner or GP LLC, and no past, present or future
director, officer, partner, employee, incorporator, manager, stockholder,
unitholder or member of Borrower or any Guarantor who, in each such case, is a
natural person, shall have any liability for any Obligations or for any claim
based on, in respect of, or by reason of, the Obligations or their creation.
Each Lender Party waives and releases all such liability. The waiver and release
are part of the consideration for the making of the Notes.
     Section 10.2. Survival of Representations, Warranties and Agreements;
Cumulative Nature. All of Restricted Persons’ various representations,
warranties, covenants and agreements in the Loan Documents shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Documents, and shall further
survive until all of the Obligations are paid in full to each Lender Party and
all of Lender Parties’ obligations to Borrower are terminated. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any credit extension hereunder. The rights, powers, and
privileges granted to Lender Parties in the Loan Documents, are cumulative, and,
except for expressly specified waivers and

61



--------------------------------------------------------------------------------



 



consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such right, power or privilege.
     Section 10.3. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone or otherwise (and
except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or other electronic transmission as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
          (i) if to Borrower or Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.3; and
          (ii) if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire if it has been delivered to the party sending such notice or
communication; otherwise to such address reasonably believed to be correct by
the sending party.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when received (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been received at the opening of business on the next business day
for the recipient), with confirmation of the transmittal of any such telecopied
notice evidencing receipt thereof. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
     Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

62



--------------------------------------------------------------------------------



 



intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
     (c) Change of Address, Etc. Each of Borrower and Administrative Agent may
change its address, telecopier, e-mail address or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, telecopier, e-mail address or telephone
number for notices and other communications hereunder by notice to Borrower and
Administrative Agent.
     (d) Reliance by Administrative Agent and Lenders. The Lender Parties shall
be entitled to rely and act upon any notices each of them reasonably believes is
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify the Lender Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice it
reasonably believes is purportedly given by or on behalf of Borrower, as
provided in Section 10.4(b). All telephonic notices to and other telephonic
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
     Section 10.4. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that neither a Defaulting Bank
nor any Related Party of a Defaulting Lender will be paid or reimbursed for its
costs and expenses related to the replacement of such Defaulting Bank.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender (each such
Person being called an “Indemnitee”) against any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against such Lender Party growing out of, resulting from or in any other way
associated with the Loan Documents and the

63



--------------------------------------------------------------------------------



 



transactions and events (including the enforcement or defense thereof) at any
time associated therewith or contemplated therein and the Borrower’s use of Loan
proceeds (whether arising in contract or in tort or otherwise and including any
violation or noncompliance with any Environmental Laws by any Indemnitee or any
other Person or any liabilities or duties of any Indemnitee or any other Person
with respect to Hazardous Materials found in or released into the environment).
In the case of an investigation, litigation or proceeding to which the indemnity
in this Section 10.04 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by the Borrower, any of
its equity holders, Affiliates or creditors or an Indemnitee or any third party
and whether or not an Indemnitee is otherwise a party thereto.
     (c) THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided only that
no Indemnitee shall be entitled under this section to receive indemnification
for that portion, if any, of any liabilities and costs which (i) is proximately
caused by its own (A) individual gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final judgment, or
(B) material breach of any of its obligations hereunder or under any other Loan
Documents, as determined by a court of competent jurisdiction in a final
judgment or (ii) arises by reason of a claim (A) by any one or more Indemnitees
against any one or more other Indemnitees or (B) by an equity-interest owner of
any Indemnitee against any one or more Indemnitees, so long as in either such
case, such claim is not proximately caused solely by the breach hereunder or
under any other Loan Document by the Borrower or its Affiliates. In addition,
neither a Defaulting Lender nor any Related Party of a Defaulting Lender will be
indemnified against liabilities and costs related to the replacement of such
Defaulting Lender. If any Person (including the Borrower or any of its
Affiliates) ever alleges gross negligence or willful misconduct pursuant to the
preceding clause (i)(A) (but, for the avoidance of doubt, not with respect to an
allegation of a material breach pursuant to the preceding clause (i)(B)) by any
Indemnitee, the indemnification provided for in this section shall nonetheless
be paid upon demand, subject to later adjustment or reimbursement, until such
time as a court of competent jurisdiction enters a final judgment as to the
extent and effect of the alleged gross negligence or willful misconduct. As used
in this Section 10.4, the term “Indemnitee” shall refer not only to each Person
expressly designated as an Indemnitee in Section 10.4(b), but also to each
director, officer, trustee, agent, attorney, employee, representative and
Affiliate of such Persons. So long as no Default has occurred and is continuing
and the Borrower is financially solvent, no Indemnitee may settle any claim to
be indemnified without the consent of the Borrower, such consent not to be
unreasonably withheld; provided that the Borrower may not reasonably withhold
consent to any settlement that an Indemnitee proposes, if the Borrower does not
have the financial ability to pay all its obligations outstanding and asserted
against the Borrower at that time, including the maximum potential claims
against the Indemnitee to be indemnified pursuant to this Section 10.04.
     (d) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any applicable Related Party of any

64



--------------------------------------------------------------------------------



 



of the foregoing, without affecting the Borrower’s payment obligations with
respect thereto, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Percentage Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (d) shall be several, as provided in the second
next to last sentence of Section 2.2 with respect to the several obligations of
Lenders to make Loans.
     (e) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than as a result of such Indemnitee’s gross
negligence, willful misconduct or material breach of any of its obligations
under any Loan Document.
     (f) Interest. Each Borrower hereby promises to pay to each Lender Party
interest at the Default Rate on all obligations to pay fees or to reimburse or
indemnify any Lender Party which such Borrower has promised to pay to such
Lender Party pursuant to this Section 10.4 and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
     (g) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor and the Borrower’s receipt of
reasonably detailed invoices or statements related thereto.
     (h) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
     Section 10.5. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Restricted Person may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written

65



--------------------------------------------------------------------------------



 



consent of Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Affiliates of Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that:
          (i) except (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments, if any, and the Loans at the time
owing to it, or (B) in the case of an assignment to a Lender and the assigning
Lender retains a Commitment of $5,000,000, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed);
          (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
          (iii) any assignment of a Commitment must be approved by
Administrative Agent unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and
          (iv) the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee payable by such assignor Lender (and not at Borrower’s
expense) of $3,500, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the

66



--------------------------------------------------------------------------------



 



interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.2, 3.3, 3.7 and 3.8 and
Section 10.4 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender against receipt by Borrower of
the canceled original Note of the assignor, if its entire Commitment was
assigned, or evidence that such assignor’s Note is marked to reflect its
reduction.. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
     Each Eligible Assignee of a Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, must (to the extent it has not already done so) provide Administrative
Agent and Borrower with the “Prescribed Forms” referred to in Section 3.8(d).
     (c) Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its Applicable Lending Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof, and its correspondingly recorded Commitment, as a Lender
hereunder owning such Commitment for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time (i) requested by Borrower or
(ii) that a request for a consent for a material or substantive change to the
Loan Documents is pending, Borrower or any Lender wishing to consult with other
Lenders in connection therewith, as applicable, may request and receive from
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Obligations
owing to such Lender and such Lender’s rights related thereto and such Lender’s
obligations under this Agreement (including all or a portion of its Commitment
and/or the Obligations owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Borrower, Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

67



--------------------------------------------------------------------------------



 



amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.1 that directly
affects such Participant. Subject to subsection (e) of this Section, Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.2,
3.3, 3.7 and 3.8 and the obligations imposed by such Sections, and shall be
subject to replacement pursuant to Section 3.9, to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.11 as though it were a Lender,
provided such Participant agrees to be subject to Section 9.11 as though it were
a Lender.
     (e) Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.2 through 3.8 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent, which consent
sets forth an express waiver of the limitation on Sections 3.2 through 3.8 which
are set forth in this subsection.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute (or, except as to the Federal Reserve Bank,
permit the substitution of) any such pledgee or assignee for such Lender as a
party hereto, and all costs, fees and expenses related to any such pledge shall
be for the sole account of such Lender.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to
Borrower of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note in the
principal amount of such Lender’s then Commitment or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.
     Section 10.6. Treatment of Certain Information; Confidentiality. Each of
Administrative Agent and the Lenders (for itself and each of its Affiliates, and
its and their Related Parties) agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’

68



--------------------------------------------------------------------------------



 



respective partners, directors, officers, employees, agents, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and will agree to maintain such
confidences), (b) to the extent requested or required by applicable laws or
regulations or by any subpoena or similar legal process, (c) subject to this
Section 10.6, to any other party hereto, (d) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or in
connection with any Default or anticipated Default, the enforcement of rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating
to, and requested by, Borrower and its obligations, (f) with the consent of
Borrower, or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section, or becomes available to
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.
     For purposes of this Section, “Information” means all information received
from any of Borrower or any Subsidiary relating to any of Borrower or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by any of
Borrower or any Subsidiary, provided that, in the case of information received
from any of Borrower or any Subsidiary after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 10.7. Governing Law; Submission to Process. Except to the extent
that the Law of another jurisdiction is expressly elected in a Loan Document,
the Loan Documents shall be deemed contracts and instruments made under the Laws
of the State of New York and shall be construed and enforced in accordance with
and governed by the Laws of the State of New York and the Laws of the United
States of America, without regard to principles of conflicts of law. Borrower
hereby agrees that any legal action or proceeding against Borrower with respect
to this Agreement, the Notes or any of the Loan Documents may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York as Lender Parties may elect, and, by execution and
delivery hereof, Borrower accepts and consents for itself and in respect to its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts. Borrower agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to the Loan Documents and
waives any right to stay or to dismiss any action or proceeding brought before
said courts on the basis of forum non conveniens. In furtherance of the
foregoing, Borrower hereby irrevocably designates and appoints Corporation
Service Company, 80 State Street, Albany, New York 12207,

69



--------------------------------------------------------------------------------



 



as agent of Borrower to receive service of all process brought against Borrower
with respect to any such proceeding in any such court in New York, such service
being hereby acknowledged by Borrower to be effective and binding service in
every respect. Copies of any such process so served shall also, if permitted by
Law, be sent by registered mail to Borrower at its address set forth below, but
the failure of Borrower to receive such copies shall not affect in any way the
service of such process as aforesaid. Borrower shall furnish to Lender Parties a
consent of Corporation Service Company agreeing to act hereunder prior to the
effective date of this agreement. Nothing herein shall affect the right of
Lender Parties to serve process in any other manner permitted by Law or shall
limit the right of Lender Parties to bring proceedings against Borrower in the
courts of any other jurisdiction. If for any reason Corporation Service Company
shall resign or otherwise cease to act as Borrower’s agent, Borrower hereby
irrevocably agrees to (a) immediately designate and appoint a new agent
acceptable to Administrative Agent to serve in such capacity and, in such event,
such new agent shall be deemed to be substituted for Corporation Service Company
for all purposes hereof and (b) promptly deliver to Administrative Agent the
written consent (in form and substance satisfactory to Administrative Agent) of
such new agent agreeing to serve in such capacity.
     Section 10.8. Limitation on Interest. Lender Parties, Restricted Persons
and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be contracted for, charged, or received
by applicable Law from time to time in effect. Neither any Restricted Person nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. Lender Parties expressly disavow any
intention to contract for, charge, or receive excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated. If
(a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be contracted for, charged or received by applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender’s or holder’s option,
promptly returned to Borrower or other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under

70



--------------------------------------------------------------------------------



 



applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable Law in order to lawfully charge the maximum amount of
interest permitted under applicable Law. In the event applicable Law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, to the extent that the Texas Finance Code is
mandatorily applicable to any Lender, for that day, the ceiling shall be the
“weekly ceiling” as defined in the Texas Finance Code, provided that if any
applicable Law permits greater interest, the Law permitting the greatest
interest shall apply. In no event shall Chapter 346 of the Texas Finance Code
apply to this Agreement or any other Loan Document, or any transactions or loan
arrangement provided or contemplated hereby or thereby.
     Section 10.9. Right of Offset. At any time and from time to time during the
continuance of any Event of Default, each Lender is hereby authorized to offset
against the Obligations then due and payable (without notice to any Restricted
Person), (a) any and all moneys, securities or other property (and the proceeds
therefrom) of such Restricted Person now or hereafter held or received by or in
transit to any Lender or its Affiliates from or for the account of such
Restricted Person, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, (b) any and all deposits (general or special, time or
demand, provisional or final) of such Restricted Person with any Lender or its
Affiliates, and (c) any other credits and claims of such Restricted Person at
any time existing against any Lender, including claims under certificates of
deposit.
     Section 10.10. Termination; Limited Survival; Payments Set Aside. In its
sole and absolute discretion Borrower may at any time that no Obligations are
owing or outstanding elect in a written notice delivered to Administrative Agent
to terminate this Agreement. Upon receipt by Administrative Agent of such a
notice, if no Obligations are then owing or outstanding this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
any Restricted Person in any Loan Document, any Obligations under Sections 3.2
through 3.6, and any obligations which any Person may have to indemnify or
compensate any Lender Party shall survive any termination of this Agreement or
any other Loan Document. At the request and expense of Borrower, Administrative
Agent shall prepare and execute all necessary instruments to reflect and effect
such termination of the Loan Documents. Administrative Agent is hereby
authorized to execute all such instruments on behalf of all Lenders, without the
joinder of or further action by any Lender.
     To the extent that any payment by or on behalf of Borrower is made to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally

71



--------------------------------------------------------------------------------



 



intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by Administrative Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
     Section 10.11. Severability. If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.
     Section 10.12. Counterparts. This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement.
     Section 10.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.14. No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, (ii) Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Borrower or any of its Affiliates,
or any other Person and (ii) neither the

72



--------------------------------------------------------------------------------



 



Administrative Agent nor any Lender has any obligation to Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower and its Affiliates, and neither the Administrative Agent nor
any Lender has any obligation to disclose any of such interests to Borrower or
its Affiliates. To the fullest extent permitted by law, Borrower hereby waives
and releases any claims that it may have against the Administrative Agent with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
     Section 10.15. Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
     Section 10.16. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
November 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower shall, promptly following a request by Administrative Agent or any
Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

          BORROWER:   PLAINS ALL AMERICAN PIPELINE, L.P.
      By:   PAA GP LLC, its general partner             By:  PLAINS AAP, L.P.,
its sole member            By:  PLAINS ALL AMERICAN GP LLC, its general partner 
            By:   /s/ Charles Kingswell-Smith         Charles Kingswell-Smith   
    Vice President and Treasurer     

     
Address for Borrower and Guarantors:
  333 Clay Street, Suite 1600
 
  Houston, Texas 77002
 
  Attention: Charles Kingswell-Smith
 
  Telephone: (713) 993-5318
 
  Fax: (713) 646-4564
 
  Website: www.paalp.com

74



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
Administrative Agent
      By:   /s/ Bridgett J. Manduk         Name:   Bridgett J. Manduk       
Title:   Assistant Vice President        BANK OF AMERICA, N.A., a Lender
      By:   /s/ Christen A. Lacey         Name:   Christen A. Lacey       
Title:   Senior Vice President   

75



--------------------------------------------------------------------------------



 



         

            DNB NOR BANK ASA, a Lender
      By:   /s/ Barbara Gronquist         Name:   Barbara Gronquist       
Title:   Senior Vice President              By:   /s/ Henrik Asland        
Name:   Henrik Asland        Title:   Senior Vice President   

76



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK NA, a Lender
      By:   /s/ Jeanie C. Gonzalez         Name:   Jeanie C. Gonzalez       
Title:   Authorized Officer   

77



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK, a Lender
      By:   /s/ Keith A. Cox         Name:   Keith A. Cox        Title:  
Managing Director   

78



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, a Lender
      By:   /s/ Charles W. Randall         Name:   Charles W. Randall       
Title:   Managing Director     

79



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENT FEES AND APPLICABLE MARGIN

                          Applicable   Applicable Margin   Applicable Margin  
Commitment Rating Level   Base Rate Loans   Eurodollar Loans   Fee Rate
Level I
    0.25 %     1.25 %     0.15 %
Level II
    0.50 %     1.50 %     0.20 %
Level III
    0.75 %     1.75 %     0.25 %
Level IV
    1.00 %     2.00 %     0.30 %
Level V
    1.25 %     2.25 %     0.40 %

 



--------------------------------------------------------------------------------



 



SCHEDULE II
COMMITMENTS AND PERCENTAGE SHARES

                  Lender   Commitment   Percentage Share
Bank of America, N.A.
  $ 100,000,000       20 %
DnB NOR Bank ASA
  $ 100,000,000       20 %
JPMorgan Chase Bank NA
  $ 100,000,000       20 %
SunTrust Bank
  $ 100,000,000       20 %
Wells Fargo Bank, National Association
  $ 100,000,000       20 %  
TOTALS
  $ 500,000,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE III
DISCLOSURE SCHEDULE
364-Day Credit Agreement
     To supplement the Agreement of which this Schedule is a part, Plains All
American Pipeline, L.P. (“PAALP”) hereby makes the following disclosures.
Capitalized terms used and which are not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.
Section 5.4 No Conflicts or Consents.
     N/A
Section 5.7 Other Obligations and Restrictions.
     N/A
Section 5.9 Litigation.
     N/A
Section 5.10 ERISA Plans and Liabilities.
     N/A
Section 5.11 Compliance with Permits, Consents and Law.
     N/A
Section 5.12 Environmental Laws.
     N/A
Section 5.13 Borrower’s Subsidiaries.
     PAALP’s Subsidiaries and Stockholdings:
Plains Marketing GP Inc.
Plains Marketing, L.P.
Plains Pipeline, L.P.
PAA Finance Corp.
PMC (Nova Scotia) Company
Plains Midstream Canada ULC
Plains Southcap LLC
Picsco LLC
Plains LPG Services GP LLC
Plains Products Terminals LLC

1



--------------------------------------------------------------------------------



 



Rancho LPG Holdings LLC
Plains Midstream Luxembourg S.a.r.L
PAA Luxembourg S.a.r.L
Plains Pipeline — North Dakota LLC
Plains Marketing — North Dakota Inc.
CDM Max, LLC
Pacific Energy GP, LP
Pacific Energy Management LLC
Pacific Pipeline System LLC
Plains West Coast Terminals LLC
Plains Marketing Bondholder LLC
SLC Pipeline LLC
Southcap Pipeline Company
Plains Marketing Canada LLC
Plains LPG Services, L.P.
Lone Star Trucking, LLC
Pacific Energy Group LLC
Aurora Pipeline Company Ltd.
Pacific L.A. Marine Terminal LLC
Rocky Mountain Pipeline System LLC
Plains Midstream, L.P.
Plains Midstream GP LLC
[4,000 shares of Butte Pipe Line Company]
[1.3 million shares of Wellpoint Systems Inc. held by Plains Midstream Canada
ULC]
Additional Stockholdings:
Member interest in PAA/Vulcan Gas Storage, LLC —
50% by PAALP, 50% by Plains Marketing
50% Member Interest by Plains Marketing in Settoon Towing, LLC
Section 7.7 Restricted Contracts.
     N/A
Section 7.10 No Negative Pledges.
     N/A

2



--------------------------------------------------------------------------------



 



SCHEDULE 10.3
ADDRESSES FOR NOTICES
BORROWER:
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Charles Kingswell-Smith
Telephone: (713) 993-5318
Fax: (713) 646-4564
U.S. Taxpayer Identification Number: 76-0582150
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Loans):
Bank of America, N.A.
Street Address: 2001 Clayton Road, Bldg. B
Mail Code: CA4-702-02-25
City, State ZIP Code: Concord, CA 94520-2405
Attention: Anthony Salvador
Telephone: 925-675-8101
Telecopier: 415-343-9245
Electronic Mail: anthony.salvador@baml.com
Account No.: 375083649
Ref: Plains All American Pipeline — 364-Day
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: 1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
City, State ZIP Code: San Francisco, CA 94103
Attention: Bridgett J. Manduk
Telephone: 415-436-1097
Telecopier: 415-503-5011
Electronic Mail: bridgett.manduk@baml.com

3



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

          $_______________   _____, _____   ________, 201__

     FOR VALUE RECEIVED, the undersigned, Plains All American Pipeline, L.P., a
Delaware limited partnership (herein called “Borrower”), hereby promises to pay
to the order of ____________________ (herein called “Lender”), the principal sum
of ________________ ($______________), or, if greater or less, the aggregate
unpaid principal amount of the Loans made under this Note by Lender to Borrower
pursuant to the terms of the Credit Agreement (as hereinafter defined), together
with interest on the unpaid principal balance thereof as hereinafter set forth,
both principal and interest payable as herein provided in lawful money of the
United States of America at the offices of Administrative Agent under the Credit
Agreement, as from time to time may be designated by the holder of this Note.
     This Note (a) is issued and delivered under that certain 364-Day Credit
Agreement dated January 3, 2011 among Borrower, Bank of America, N.A., as
Administrative Agent, and the lenders (including Lender) referred to therein
(herein, as from time to time supplemented, amended or restated, called the
“Credit Agreement”), and is a “Note” as defined therein, (b) is subject to the
terms and provisions of the Credit Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is guaranteed by and entitled to
the benefits of certain guaranties (as identified in the Credit Agreement).
Payments on this Note shall be made and applied as provided herein and in the
Credit Agreement. Reference is hereby made to the Credit Agreement for a
description of certain rights, limitations of rights, obligations and duties of
the parties hereto and for the meanings assigned to terms used and not defined
herein and to the guaranties for a description of the nature and extent of the
guarantee thereby provided and the rights of the parties thereto.
     The principal amount of this Note shall bear interest and shall be due and
payable from time to time as provided in the Credit Agreement with the remaining
unpaid principal balance of this Note being due and payable in full on or before
the Maturity Date. Accrued and unpaid interest hereon shall be due and payable
on each Interest Payment Date as provided in the Credit Agreement and on the
Maturity Date.
     Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Credit Agreement which more fully set out the limitations on how interest
accrues hereon.
     If this Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

4



--------------------------------------------------------------------------------



 



     Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
     This Note and the rights and duties of the parties hereto shall be governed
by the Laws of the State of New York (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.

            PLAINS ALL AMERICAN PIPELINE, L.P.

By:  PAA GP LLC, its general partner

By:  PLAINS AAP, L.P., its sole member

By:  PLAINS ALL AMERICAN GP LLC,
        its general partner
      By:           Name:           Title     

5



--------------------------------------------------------------------------------



 



EXHIBIT B
BORROWING NOTICE
     Reference is made to that certain 364-Day Credit Agreement dated as of
January 3, 2011 (as from time to time amended, the “Agreement”), by and among
Plains All American Pipeline, L.P. (“Borrower”), Bank of America, N.A., as
Administrative Agent, and certain financial institutions (“Lenders”). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement. Pursuant to the terms of the Agreement, Borrower hereby
requests Lenders to make Loans to Borrower in the aggregate principal amount of
$__________ and specifies ____________, ____, as the date Borrower desires for
Lenders to make such Loans and for Administrative Agent to deliver to Borrower
the proceeds thereof.
Type of Loan: [Eurodollar Loans] [Base Rate Loans]
Length of Interest Rate for Eurodollar Loan
     (1, 2, 3, 6 or 12 months, or number of days < 30): __________
     To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:
     (a) The officer[s] or authorized agent[s] of GP LLC signing this instrument
[is/are] the duly elected, qualified and acting officer[s] or authorized
agent[s] of GP LLC as indicated below each such officer’s or authorized agent’s
signature hereto having all necessary authority to act for the Borrower.
     (b) The representations and warranties of each Restricted Person set forth
in the Agreement and the other Loan Documents are true and correct on and as of
the date hereof (except to the extent that such representation or warranty was
made as of a specific date, or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each such case,
such other date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.
     (c) There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby. Borrower will use the Loans
hereby requested in compliance with Section 2.4 of the Agreement.
     (d) The Total Outstanding Amount, after the making of the Loans requested
hereby, will not be in excess of the Total Committed Amount on the date
requested for the making of such Loans.
     (e) The Loan Documents have not been modified, amended or supplemented by
any Restricted Person pursuant to any unwritten representations or promises, by
any course of dealing, or by any other means not provided for in Section 10.1(a)
of the Agreement. The Agreement and the other Loan Documents are hereby
ratified, approved, and confirmed in all respects.

1



--------------------------------------------------------------------------------



 



     Each of the officer[s] or authorized agent[s] of GP LLC signing this
instrument hereby certifies that, to the best of his knowledge after due
inquiry, the above representations, warranties, acknowledgments, and agreements
of General Partner and Borrower are true, correct and complete in all material
respects.
     IN WITNESS WHEREOF, this instrument is executed as of ____________, ___.

            PLAINS ALL AMERICAN PIPELINE, L.P.

By:  PAA GP LLC, its general partner

By:  PLAINS AAP, L.P., its sole member

By:  PLAINS ALL AMERICAN GP LLC,
        its general partner
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
CONTINUATION/CONVERSION NOTICE
     Reference is made to that certain 364-Day Credit Agreement dated as of
January 3, 2011 (as from time to time amended, the “Agreement”), by and among
Plains All American Pipeline, L.P. (“Borrower”), Bank of America, N.A., as
Administrative Agent, and certain financial institutions (“Lenders”). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.
     Borrower hereby requests a conversion or continuation of existing Loans
into a new Borrowing pursuant to Section 2.3 of the Agreement as follows:
     Existing Borrowing(s) of Loans to be Continued or Converted:
     $______________ of Eurodollar Loans with Interest Period ending
________________
     $______________ of Base Rate Loans

           Aggregate amount of new Borrowing:
     Type of Loans in new Borrowing:
     Date of Continuation or Conversion:
     Length of Interest Period for Eurodollar Loans
     (1, 2, 3, 6 or 12 months or number of days < 30):   $__________________
__________________
__________________
___________

     Borrower hereby represents, warrants, acknowledges, and agrees to and with
each Lender that:
     (a) The officer or authorized agent of GP LLC signing this instrument is
the duly elected, qualified and acting officer or authorized agent of GP LLC as
indicated below such officer’s or authorized agent’s signature hereto having all
necessary authority to act for the Borrower.
     (b) There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby.
     (c) The Loan Documents have not been modified, amended or supplemented by
any Restricted Person pursuant to any unwritten representations or promises, by
any course of dealing, or by any other means not provided for in Section 10.1(a)
of the Agreement. The Agreement and the other Loan Documents are hereby
ratified, approved, and confirmed in all respects.
     The officer or authorized agent of GP LLC signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of Borrower are
true, correct and complete in all material respects.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument is executed as of ____________, ____.

            PLAINS ALL AMERICAN PIPELINE, L.P.

By:  PAA GP LLC, its general partner

By:  PLAINS AAP, L.P., its sole member

By:  PLAINS ALL AMERICAN GP LLC,
        its general partner
      By:           Name:           Title:        

                                   

2



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATE ACCOMPANYING FINANCIAL STATEMENTS
     Reference is made to that certain 364-Day Credit Agreement dated as of
January 3, 2011 (as from time to time amended, the “Agreement”), by and among
Plains All American Pipeline, L.P. (“Borrower”), Bank of America, N.A., as
Administrative Agent, and certain financial institutions (“Lenders”). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.
     This Certificate is furnished pursuant to Section 6.2(b) of the Agreement.
Pursuant to Section 6.2, Borrower has furnished to Administrative Agent and each
Lender Borrower’s [audited/unaudited] financial statements (the “Financial
Statements”) for the [fiscal year/fiscal quarter] of Borrower ended ____________
(the “Reporting Date”). Borrower hereby represents, warrants, and acknowledges
to Administrative Agent and each Lender that:
     (a) the officer of GP LLC signing this instrument is the duly elected,
qualified and acting ____________ of GP LLC and as such is GP LLC’s [chief
financial officer/principal accounting officer/treasurer];
     (b) the Financial Statements are accurate and complete in all material
respects [(subject, in the case of such unaudited financial statements, to
normal year end adjustments)] and satisfy the requirements of the Agreement;
     (c) attached hereto is a schedule of calculations showing Borrower’s
compliance [or non-compliance] as of the Reporting Date with the requirement of
Section 7.8 of the Agreement [and Borrower’s non-compliance as of such date with
the requirements of Section(s) ____________ of the Agreement];
     (d) no Default existed on the Reporting Date or otherwise exists on the
date of this instrument [except for Default(s) under Section(s) ____________ of
the Agreement, which [is/are] more fully described on a schedule attached
hereto].
     The officer of GP LLC signing this instrument hereby certifies that he/she
has reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his/her opinion necessary to enable him/her to
express an informed opinion with respect to the above representations,
warranties and acknowledgments of Borrower and, to the best of his/her
knowledge, such representations, warranties, and acknowledgments are true,
correct and complete in all material respects.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this instrument is executed as of ____________, 201__.

            PLAINS ALL AMERICAN PIPELINE, L.P.
      By:   PAA GP LLC, its general partner         By:  PLAINS AAP, L.P., its
sole member        By:  PLAINS ALL AMERICAN GP LLC, its general partner         
    By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT E-1
OPINION OF IN-HOUSE COUNSEL TO RESTRICTED PERSONS

3



--------------------------------------------------------------------------------



 



EXHIBIT E-2
OPINION OF FULBRIGHT & JAWORSKI L.L.P., COUNSEL TO RESTRICTED PERSONS

4



--------------------------------------------------------------------------------



 



EXHIBIT E-3
OPINION OF BENNETT JONES LLP, CANADIAN COUNSEL TO RESTRICTED PERSONS

5



--------------------------------------------------------------------------------



 



EXHIBIT F
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.   Assignor: ____________________   2.   Assignee: ____________________ [and
is an Affiliate/Approved Fund of [identify Lender]]   3.   Borrower: Plains All
American Pipeline, L.P.   4.   Administrative Agent: Bank of America, N.A., as
the administrative agent under the Credit Agreement   5.   Credit Agreement:
364-Day Credit Agreement, dated as of January 3, 2011, among Plains All American
Pipeline, L.P., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

1



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                                      Aggregate                 Amount of  
Amount of   Percentage         Commitment/Loans   Commitment/Loans   Assigned of
    Facility Assigned   for all Lenders*   Assigned*   Commitment/Loans   CUSIP
Number
 
  $                          $                                                
%         
 
  $                          $                                                
%         
 
  $                          $                                                
%         

    [7. Trade Date: __________________]

Effective Date: __________________, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            [NAME OF ASSIGNOR], as Assignor
      By:           Title:             

            Dated:                     , 201___



[NAME OF ASSIGNEE], as Assignee
      By:           Title:             

Domestic Lending Office:
Eurodollar Lending Office:
 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to Administrative Agent.

Accepted this ___ day of ___________, 201___

                  BANK OF AMERICA, N.A.

       
By:
      By:        
 
  Title:       Title:]    

2



--------------------------------------------------------------------------------



 



[Approved this _____ day of _______________, 201___

          PLAINS ALL AMERICAN PIPELINE, L.P.
      By:   PAA GP LLC, its general partner         By:  PLAINS AAP, L.P., its
sole member        By:  PLAINS ALL AMERICAN GP LLC, its general partner       
By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



         

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
PLAINS ALL AMERICAN PIPELINE, L.P.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.2 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the

4



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

5